EXECUTION COPY



FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

FIRST AMENDMENT, dated as of September 9, 2003 (this "Amendment"), to the
Amended and Restated Revolving Credit Agreement, dated as of August 21, 2003
(such Amended and Restated Revolving Credit Agreement, as amended, supplemented
or otherwise modified from time to time, the "Revolving Credit Agreement"),
among B&G FOODS HOLDINGS CORP., a Delaware corporation ("Holdings"), B&G FOODS,
INC., a Delaware corporation (the "Borrower"), the several banks and other
financial institutions or entities from time to time parties to the Revolving
Credit Agreement (the "Lenders"), LEHMAN BROTHERS INC., as arranger (the
"Arranger"), LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such
capacity, the "Administrative Agent"), and THE BANK OF NEW YORK, as the Existing
Issuing Lender.

W I T N E S S

E T H:



WHEREAS, Holdings, the Borrower, the Arranger, the Administrative Agent,

The Bank of New York, as Existing Issuing Lender, and Lehman Commercial Paper
Inc., as the Lender, are parties on the date hereof to the Revolving Credit
Agreement; and

WHEREAS, the parties hereto wish to amend the Revolving Credit Agreement, and
thereafter certain additional banks and financial institutions will become
Lenders under the Revolving Credit Agreement as Assignees pursuant to Section
9.6(c) of the Revolving Credit Agreement;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

1.  Definitions. All defined terms used herein shall have the meanings set forth
in the Revolving Credit Agreement unless otherwise defined herein.

2.  Amendment and Restatement of Revolving Credit Agreement. The Revolving
Credit Agreement is hereby amended and restated in its entirety in the form
attached hereto as Exhibit A.





3.  Other Agents. The following institutions are hereby appointed as Other
Agents, and each such institution hereby accepts such appointment:

Institution

Title

The Bank of New York

Co-Documentation Agent

CIT Lending Services Corporation

Co-Documentation Agent

Fleet National Bank

Syndication Agent

4.  Representations; No Default. On and as of the date hereof, and after giving
effect to this Amendment, (i) each of Holdings and the Borrower certifies that
no Default or Event of Default has occurred or is continuing, and (ii) each of
Holdings and the Borrower confirms, reaffirms and restates that the
representations and warranties set forth in Section 3 of the Revolving Credit
Agreement and in the other Loan Documents are true and correct in all material
respects, provided that the references to the Revolving Credit Agreement therein
shall be deemed to be references to this Amendment and to the Revolving Credit
Agreement as amended by this Amendment.

5.  Conditions to Effectiveness. This Amendment shall become effective on and as
of the date that:

(a) the Administrative Agent shall have received counterparts of this Amendment,
duly executed and delivered by a duly authorized officer of each of the parties
named on the signature pages hereof; and

(b) the Administrative Agent shall have received an executed Acknowledgment and
Consent, in the form set forth at the end of this Amendment, from each Loan
Party other than the Borrower and Holdings.

6.  Limited Amendment. This Amendment shall not be deemed to be a waiver of, or
consent to, or a modification or amendment of, any term or condition of any
other Loan Document or to prejudice any other right or rights which the Lenders
may now have or may have in the future under or in connection with the Revolving
Credit Agreement or any of the instruments or agreements referred to therein, as
the same may be amended from time to time.

7.  Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8.  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

B&G FOODS HOLDINGS CORP.     By: /s/ R. Cantwell     Name: R. Cantwell Title:   
   

B&G FOODS, INC.     By: /s/ R. Cantwell     Name: R. Cantwell Title:      

LEHMAN BROTHERS INC.,
as Arranger     By: /s/ Francis Chang     Name: Francis Chang Title: Vice
President      

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Lender     By: /s/ Francis Chang     Name: Francis
Chang Title: Vice President      

THE BANK OF NEW YORK,
as Co-Documentation Agent     By: /s/ Frank S. Bridges     Name: Frank S.
Bridges Title: Vice President







CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent     By: /s/ John P. Sirico, II     Name: John P.
Sirico, II Title: Vice President      

FLEET NATIONAL BANK,
as Syndication Agent     By: /s/ Catherine E. Garrity     Name: Catherine E.
Garrity Title: Senior Vice President







ACKNOWLEDGMENT AND CONSENT

Each of the undersigned parties to the Amended and Restated Guarantee and
Collateral Agreement, dated as of August 21, 2003 and as amended, supplemented
or otherwise modified from time to time, made by the undersigned in favor of
Lehman Commercial Paper Inc., as Administrative Agent, for the benefit of the
Lenders, hereby (a) consents to the actions contemplated by the First Amendment
to the Amended and Restated Term Loan Agreement, (b) consents to the actions
contemplated by the First Amendment to the Amended and Restated Revolving Credit
Agreement and (c) acknowledges and agrees that the guarantees and grants of
security interests contained in the Guarantee and Collateral Agreement and in
the other Security Documents are, and shall remain, in full force and effect
after giving effect to such First Amendments and all prior modifications to the
Term Loan Agreement and the Revolving Credit Agreement.



BGH HOLDINGS INC.     By: /s/ R. Cantwell Title:      



BLOCH & GUGGENHEIMER, INC.     By: /s/ R. Cantwell  Title:      



POLANER, INC.     By: /s/ R. Cantwell  Title:      



TRAPPEY'S FINE FOODS, INC.     By: /s/ R. Cantwell  Title:      



MAPLE GROVE FARMS OF VERMONT, INC.     By: /s/ R. Cantwell  Title:







HERITAGE ACQUISITION CORP.     By: /s/ R. Cantwell  Title:      



WILLIAM UNDERWOOD COMPANY         By: /s/ R. Cantwell  Title:      



ORTEGA HOLDINGS INC. F/K/A
O BRAND ACQUISITION CORP.     By: /s/ R. Cantwell  Title:      



LES PRODUITS ALIMENTAIRES JACQUES ET FILS INC.     By:/s/ R. Cantrell Title: 



 





 

 

EXECUTION COPY

--------------------------------------------------------------------------------



$50,000,000

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

among

B&G FOODS HOLDINGS CORP.

B&G FOODS, INC.,
as Borrower

The Several Lenders
from Time to Time Parties Hereto,

LEHMAN BROTHERS INC.,
as Arranger

THE BANK OF NEW YORK,
as Co-Documentation Agent
and Existing Issuing Lender

CIT LENDING SERVICES CORPORATION,
as Co-Documentation Agent

FLEET NATIONAL BANK,
as Syndication Agent

And

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

Dated as of August 21, 2003

 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Page

SECTION 1.  DEFINITIONS 1

     1.1 Defined Terms

1

     1.2 Other Definitional Provisions

24

   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

25

     2.1 Revolving Credit Commitments; Swing Line Commitment

25

     2.2 Procedure for Borrowing; Swing Line Loans; Refunding of Swing Line
Loans

26

     2.3 Repayment of Loans; Evidence of Debt

28

     2.4 Commitment Fees, etc

28

     2.5 Termination or Reduction of Revolving Credit Commitments

29

     2.6 Optional Prepayments

29

     2.7 Mandatory Prepayments

29

     2.8 Conversion and Continuation Options

31

     2.9 Minimum Amounts and Maximum Number of Eurodollar Tranches

31

     2.10 Interest Rates and Payment Dates

31

     2.11 Computation of Interest and Fees

32

     2.12 Inability to Determine Interest Rate

32

     2.13 Pro Rata Treatment and Payments

33

     2.14 Requirements of Law

34

     2.15 Taxes

35

     2.16 Indemnity

37

     2.17 Illegality

38

     2.18 Change of Lending Office

38

     2.19 Substitution of Lenders

38

     2.20 L/C Commitment

39

     2.21 Procedure for Issuance of Letter of Credit

39

     2.22 Fees and Other Charges

40

     2.23 L/C Participations

40

     2.24 Reimbursement Obligation of the Borrower

41

     2.25 Obligations Absolute

42

     2.26 Letter of Credit Payments

42

     2.27 Applications

43

   

SECTION 3. REPRESENTATIONS AND WARRANTIES

43

i





Page

     3.1 Financial Condition

43

     3.2 No Change

44

     3.3 Corporate Existence; Compliance with Law

44

     3.4 Corporate Power; Authorization; Enforceable Obligations

44

     3.5 No Legal Bar

45

     3.6 No Material Litigation

45

     3.7 No Default

45

     3.8 Ownership of Property; Liens

45

     3.9 Intellectual Property

46

     3.10 Taxes

46

     3.11 Federal Regulations

46

     3.12 Labor Matters

46

     3.13 ERISA

47

     3.14 Investment Company Act; Other Regulations

47

     3.15 Subsidiaries

47

     3.16 Use of Proceeds

47

     3.17 Environmental Matters

48

     3.18 Accuracy of Information, etc

49

     3.19 Security Documents

49

     3.20 Solvency

50

     3.21 Senior Indebtedness

50

     3.22 Regulation H

50

   

SECTION 4. CONDITIONS PRECEDENT

50

     4.1 Conditions to Initial Extension of Credit

50

     4.2 Conditions to Each Extension of Credit

54

   

SECTION 5. AFFIRMATIVE COVENANTS

55

     5.1 Financial Statements

55

     5.2 Certificates; Other Information

56

     5.3 Payment of Obligations

57

     5.4 Conduct of Business and Maintenance of Existence, etc

57

     5.5 Maintenance of Property; Insurance

58

     5.6 Inspection of Property; Books and Records; Discussions

58

     5.7 Notices

58

     5.8 Environmental Laws

59

     5.9 Interest Rate Protection

59

     5.10 Additional Collateral, etc

59

     5.11 Further Assurances

61

ii





Page

     5.12 Post-Closing Action

61

   

SECTION 6. NEGATIVE COVENANTS

62

     6.1 Financial Condition Covenants

62

     6.2 Limitation on Indebtedness

64

     6.3 Limitation on Liens

65

     6.4 Limitation on Fundamental Changes

67

     6.5 Limitation on Disposition of Property

67

     6.6 Limitation on Restricted Payments

68

     6.7 Limitation on Capital Expenditures

68

     6.8 Limitation on Investments

69

     6.9 Limitation on Optional Payments and Modifications of Debt Instruments,
etc

69

     6.10 Limitation on Transactions with Affiliates

70

     6.11 Limitation on Sales and Leasebacks

70

     6.12 Limitation on Changes in Fiscal Periods

70

     6.13 Limitation on Negative Pledge Clauses

70

     6.14 Limitation on Lines of Business

70

     6.15 Limitation on Amendments to Acquisition Documentation

71

     6.16 Limitation on Activities of Holdings

71

     6.17 Limitation on Withdrawal of Reinvestment Deferred Amount

71

     6.18 Limitation on Subsidiaries

72

   

SECTION 7. EVENTS OF DEFAULT

72

   

SECTION 8. THE ADMINISTRATIVE AGENT; THE ARRANGER; THE OTHER AGENTS

75

     8.1 Appointment

75

     8.2 Delegation of Duties

75

     8.3 Exculpatory Provisions

75

     8.4 Reliance by Administrative Agent

76

     8.5 Notice of Default

76

     8.6 Non-Reliance on Administrative Agent and Other Lenders

77

     8.7 Indemnification

77

     8.8 Administrative Agent in Its Individual Capacity

78

     8.9 Successor Administrative Agent

78

     8.10 Authorization to Release Liens; Other Actions Relating to Security
Documents

79

     8.11 The Arranger; the Other Agents

79

   

iii

SECTION 9. MISCELLANEOUS 79



Page

     9.1 Amendments and Waivers

79

     9.2 Notices

81

     9.3 No Waiver; Cumulative Remedies

82

     9.4 Survival of Representations and Warranties

82

     9.5 Payment of Expenses

82

     9.6 Successors and Assigns; Participations and Assignments

83

     9.7 Adjustments; Set-off

87

     9.8 Counterparts

87

     9.9 Severability

87

     9.10 Integration

88

     9.11 GOVERNING LAW

88

     9.12 Submission To Jurisdiction; Waivers

88

     9.13 Acknowledgments

88

     9.14 Confidentiality

89

     9.15 Release of Collateral Security and Guarantee Obligations

90

     9.16 Accounting Changes

90

     9.17 Delivery of Lender Addenda

90

     9.18 WAIVERS OF JURY TRIAL

90

     9.19 Effect of Amendment and Restatement of the Existing Revolving Credit
Agreement

90

 

iv



ANNEXES:

     

A

Pricing Grid

B

Existing Letters of Credit

SCHEDULES:

     

1.1

Mortgaged Property

3.4

Consents, Authorizations, Filings and Notices

3.9

Intellectual Property Claims

3.15

Subsidiaries

3.19(a)-1

UCC Filing Jurisdictions

3.19(a)-2

UCC Financing Statements to Remain on File

3.19(b)

Mortgage Filing Jurisdictions

6.2(d)

Existing Indebtedness

6.3(f)

Existing Liens

   

EXHIBITS:

     

A

Form of Amended and Restated Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Mortgage

E

Form of Assignment and Acceptance

F-1

Form of Legal Opinion of Dechert LLP

F-2

Form of Legal Opinion of Local Counsel

G-1

Form of Revolving Credit Note

G-2

Form of Swing Line Note

H

Form of Exemption Certificate

I

Form of Lender Addendum

v

 



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of August 21, 2003,
among B&G FOODS HOLDINGS CORP., a Delaware corporation ("Holdings"), B&G FOODS,
INC., a Delaware corporation (the "Borrower"), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the "Lenders"), LEHMAN BROTHERS INC., as sole advisor, sole lead arranger and
sole bookrunner (in such capacity, the "Arranger"), LEHMAN COMMERCIAL PAPER
INC., as Administrative Agent (in such capacity, the "Administrative Agent") and
the Other Agents.

W I T N E S S E T H

:



WHEREAS, Holdings and the Borrower entered into the Revolving Credit Agreement,
dated as of March 15, 1999 (as amended through the date hereof, the "Existing
Revolving Credit Agreement"), with the several banks and other financial
institutions or entities parties thereto and the Administrative Agent;

WHEREAS, the parties hereto have agreed to amend and restate the Existing
Revolving Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of certain conditions precedent set forth
in Section 4.1 hereof; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Revolving Credit Agreement and which remain outstanding or evidence
repayment of any of such obligations and liabilities and that this Agreement
amend and restate in its entirety the Existing Revolving Credit Agreement and
re-evidence the obligations of Holdings and the Borrower outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Amendment/Restatement Effective Date (as defined below)
the Existing Revolving Credit Agreement shall be amended and restated in its
entirety as follows:

SECTION 1.  DEFINITIONS

1.1  Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

"Acquired Assets": the Purchased Assets (as defined in the Acquisition
Agreement).

"Acquired Property": as defined in the definition of Consolidated EBITDA.

"Acquisition": the acquisition by the Buyer of the Acquired Assets pursuant to
the Acquisition Agreements.

> "Acquisition Agreements": collectively, the Asset Purchase Agreement and the
> Intellectual Property Purchase Agreement.
> 
> "Acquisition Documentation": collectively, the Acquisition Agreements and all
> schedules, exhibits, annexes and amendments thereto and all side letters and
> agreements
> 
> 
> 
> affecting the terms thereof or entered into in connection therewith, in each
> case, as amended, supplemented or otherwise modified from time to time.
> 
> "Adjustment Date": as defined in the Pricing Grid.
> 
> "Administrative Agent": as defined in the preamble hereto.
> 
> "Affiliate": as to any Person, any other Person which, directly or indirectly,
> is in control of, is controlled by, or is under common control with, such
> Person. For purposes of this definition, "control" of a Person means the
> power, directly or indirectly, either to (a) vote 10% or more of the
> securities having ordinary voting power for the election of directors (or
> persons performing similar functions) of such Person or (b) direct or cause
> the direction of the management and policies of such Person, whether by
> contract or otherwise.
> 
> "Agents": the collective reference to the Administrative Agent, the Other
> Agents and, for purposes of Section 8, each Issuing Lender.
> 
> "Aggregate Exposure": with respect to any Lender at any time, an amount equal
> to (a) until the Amendment/Restatement Effective Date, the amount of such
> Lender's Revolving Credit Commitment at such time and (b) thereafter, the
> amount of such Lender's Revolving Credit Commitment then in effect or, if the
> Revolving Credit Commitments have been terminated, the amount of such Lender's
> Revolving Extensions of Credit then outstanding.
> 
> "Aggregate Exposure Percentage": with respect to any Lender at any time, the
> ratio (expressed as a percentage) of such Lender's Aggregate Exposure at such
> time to the sum of the Aggregate Exposures of all Lenders at such time.
> 
> "Agreement": this Amended and Restated Revolving Credit Agreement, as amended,
> supplemented or otherwise modified from time to time.
> 
> "Amendment/Restatement Effective Date": the date on which the conditions
> precedent set forth in Section 4.1 shall have been satisfied, which date shall
> be not later than September 30, 2003.
> 
> "Applicable Margin": as set forth in the Pricing Grid.
> 
> "Application": an application, in such form as the applicable Issuing Lender
> may specify from time to time, requesting such Issuing Lender to open a Letter
> of Credit.
> 
> "Approved Fund": with respect to any Lender that is a fund that invests in
> commercial loans, any other fund that invests in commercial loans and is
> managed or advised by the same investment advisor as such Lender or by an
> Affiliate of such investment advisor.
> 
> "Arranger": as defined in the preamble hereto.
> 
> 2
> 
> 
> 
> 
> 
> "Asset Purchase Agreement": the Asset Purchase Agreement, dated as of July 29,
> 2003, as amended by letter agreement dated July 30, 2003, among Nestlé
> Prepared Foods Company, the Buyer and the Borrower.
> 
> "Asset Sale": any Disposition of Property or series of related Dispositions of
> Property (excluding any such Disposition permitted by clause (a), (b), (c) or
> (d) of Section 6.5) which yields gross proceeds to Holdings, the Borrower or
> any of its Subsidiaries (valued at the initial principal amount thereof in the
> case of non-cash proceeds consisting of notes or other debt securities and
> valued at fair market value in the case of other non-cash proceeds) in excess
> of $1,000,000.
> 
> "Assignee": as defined in Section 9.6(c).
> 
> "Assignment and Acceptance": each Assignment and Acceptance, substantially in
> the form of Exhibit E, executed and delivered pursuant to Section 9.6.
> 
> "Assignor": as defined in Section 9.6(c).
> 
> "Available Revolving Credit Commitment": as to any Lender at any time, an
> amount equal to the excess, if any, of (a) such Lender's Revolving Credit
> Commitment then in effect over (b) such Lender's Revolving Extensions of
> Credit then outstanding; provided, that in calculating any Lender's Revolving
> Extensions of Credit for the purpose of determining such Lender's Available
> Revolving Credit Commitment pursuant to Section 2.4(a), the aggregate
> principal amount of Swing Line Loans then outstanding shall be deemed to be
> zero.
> 
> "Base Rate": for any day, a rate per annum (rounded upwards, if necessary, to
> the next 1/16 of 1 percent) equal to the greater of (a) the Prime Rate in
> effect on such day and (b) the Federal Funds Effective Rate in effect on such
> day plus one-half of 1 percent. For purposes hereof: "Prime Rate" shall mean
> the prime lending rate as set forth on the British Banking Association
> Telerate Page 5 (or such other comparable page as may, in the opinion of the
> Administrative Agent, replace such page for the purpose of displaying such
> rate), as in effect from time to time. Any change in the Base Rate due to a
> change in the Prime Rate or the Federal Funds Effective Rate shall be
> effective as of the opening of business on the effective day of such change in
> the Prime Rate or the Federal Funds Effective Rate, respectively.
> 
> "Base Rate Loans": Loans for which the applicable rate of interest is based
> upon the Base Rate.
> 
> "Benefitted Lender": as defined in Section 9.7.
> 
> "Board": the Board of Governors of the Federal Reserve System of the United
> States (or any successor).
> 
> "Borrower": as defined in the preamble hereto.
> 
> 3
> 
> 
> 
> 
> 
> "Borrowing Date": any Business Day specified by the Borrower as a date on
> which the Borrower requests the relevant Lenders to make Loans hereunder.
> 
> "Business Day": (i) for all purposes other than as covered by clause (ii)
> below, a day other than a Saturday, Sunday or other day on which commercial
> banks in New York City are authorized or required by law to close and (ii)
> with respect to all notices and determinations in connection with, and
> payments of principal and interest on, Eurodollar Loans, any day which is a
> Business Day described in clause (i) and which is also a day for trading by
> and between banks in Dollar deposits in the interbank eurodollar market.
> 
> "Buyer": O Brand Acquisition Corp., a Delaware corporation and a Subsidiary of
> the Borrower.
> 
> "Capital Expenditures": for any period, with respect to any Person, the
> aggregate of all expenditures by such Person and its Subsidiaries for the
> acquisition or leasing (pursuant to a capital lease) of fixed or capital
> assets or additions to equipment (including replacements, capitalized repairs
> and improvements during such period) which should be capitalized under GAAP on
> a consolidated balance sheet of such Person and its Subsidiaries.
> 
> "Capital Lease Obligations": as to any Person, the obligations of such Person
> to pay rent or other amounts under any lease of (or other arrangement
> conveying the right to use) real or personal property, or a combination
> thereof, which obligations are required to be classified and accounted for as
> capital leases on a balance sheet of such Person under GAAP, and, for the
> purposes of this Agreement, the amount of such obligations at any time shall
> be the capitalized amount thereof at such time determined in accordance with
> GAAP.
> 
> "Capital Stock": any and all shares, interests, participations or other
> equivalents (however designated) of capital stock of a corporation, any and
> all equivalent ownership interests in a Person (other than a corporation) and
> any and all warrants, rights or options to purchase any of the foregoing.
> 
> "Cash Equivalents": (a) marketable direct obligations issued by, or
> unconditionally guaranteed by, the United States government or issued by any
> agency thereof and backed by the full faith and credit of the United States,
> in each case maturing within one year from the date of acquisition; (b)
> certificates of deposit, time deposits, eurodollar time deposits or overnight
> bank deposits having maturities of six months or less from the date of
> acquisition issued by any Lender or by any commercial bank organized under the
> laws of the United States of America or any state thereof having combined
> capital and surplus of not less than $500,000,000; (c) commercial paper of an
> issuer rated at least A-2 by S&P or P-2 by Moody's, or carrying an equivalent
> rating by a nationally recognized rating agency, if both of the two named
> rating agencies cease publishing ratings of commercial paper issuers
> generally, and maturing within six months from the date of acquisition; (d)
> repurchase obligations of any Lender or of any commercial bank satisfying the
> requirements of clause (b) of this definition, having a term of not more than
> 30 days with respect to securities issued or fully guaranteed or
> 
> 4
> 
> 
> 
> insured by the United States government; (e) securities with maturities of one
> year or less from the date of acquisition issued or fully guaranteed by any
> state, commonwealth or territory of the United States, by any political
> subdivision or taxing authority of any such state, commonwealth or territory
> or by any foreign government, the securities of which state, commonwealth,
> territory, political subdivision, taxing authority or foreign government (as
> the case may be) are rated at least A by S&P or A by Moody's; (f) securities
> with maturities of six months or less from the date of acquisition backed by
> standby letters of credit issued by any Lender or any commercial bank
> satisfying the requirements of clause (b) of this definition; and (g) shares
> of money market mutual or similar funds which invest exclusively in assets
> satisfying the requirements of clauses (a) through (f) of this definition.
> 
> "Code": the Internal Revenue Code of 1986, as amended from time to time.
> 
> "Co-Documentation Agent": each of The Bank of New York and CIT Lending
> Services Corporation, in the capacity of co-documentation agent hereunder.
> 
> "Collateral": all Property of the Loan Parties, now owned or hereafter
> acquired, upon which a Lien is purported to be created by any Security
> Document.
> 
> "Commitment Fee Rate": .50% per annum.
> 
> "Commonly Controlled Entity": an entity, whether or not incorporated, which is
> under common control with the Borrower within the meaning of Section 4001 of
> ERISA or is part of a group that includes the Borrower and that is treated as
> a single employer under Section 414 of the Code.
> 
> "Compliance Certificate": a certificate duly executed by a Responsible Officer
> substantially in the form of Exhibit B.
> 
> "Confidential Information Memorandum": the Confidential Information Memorandum
> dated August 2003 and furnished to the initial Lenders.
> 
> "Consolidated Current Assets": at any date, all amounts (other than cash and
> Cash Equivalents) which would, in conformity with GAAP, be set forth opposite
> the caption "total current assets" (or any like caption) on a consolidated
> balance sheet of the Borrower and its Subsidiaries at such date.
> 
> "Consolidated Current Liabilities": at any date, all amounts that would, in
> conformity with GAAP, be set forth opposite the caption "total current
> liabilities" (or any like caption) on a consolidated balance sheet of the
> Borrower and its Subsidiaries at such date, but excluding (a) the current
> portion of any Funded Debt of the Borrower and its Subsidiaries and (b)
> without duplication of clause (a) above, all Indebtedness consisting of Loans,
> to the extent otherwise included therein.
> 
> "Consolidated EBITDA": of any Person for any period, Consolidated Net Income
> of such Person and its Subsidiaries for such period plus, without duplication
> and to the extent reflected as a charge in the statement of such Consolidated
> Net Income for such
> 
> 5
> 
> 
> 
> period, the sum of (a) income tax expense, (b) Consolidated Interest Expense
> of such Person and its Subsidiaries, amortization or writeoff of debt discount
> and debt issuance costs and commissions, discounts and other fees and charges
> associated with Indebtedness, (c) depreciation and amortization expense, (d)
> amortization of intangibles (including, but not limited to, goodwill) and
> organization costs, (e) any extraordinary, unusual or non-recurring expenses
> or losses (including, whether or not otherwise includable as a separate item
> in the statement of such Consolidated Net Income for such period, losses on
> sales of assets outside of the ordinary course of business) and (f) any other
> non-cash charges, and minus, to the extent included in the statement of such
> Consolidated Net Income for such period, the sum of (a) interest income
> (except to the extent deducted in determining Consolidated Interest Expense),
> (b) any extraordinary, unusual or non-recurring income or gains (including,
> whether or not otherwise includable as a separate item in the statement of
> such Consolidated Net Income for such period, gains on the sales of assets
> outside of the ordinary course of business) and (c) any other non-cash income,
> all as determined on a consolidated basis; provided, that for purposes of
> calculating Consolidated EBITDA of the Borrower and its Subsidiaries for any
> period, (i) the Consolidated EBITDA of the Acquired Assets and any other
> Person or assets constituting a division or a line of business (such person or
> assets an "Acquired Property") acquired by the Borrower or its Subsidiaries
> during such period shall be included on a pro forma basis for such period
> (assuming the consummation of such acquisition and the incurrence or
> assumption of any Indebtedness in connection therewith occurred on the first
> day of such period) if the balance sheet of such Acquired Property as at the
> end of the period preceding the acquisition of such Acquired Property and the
> related consolidated statements of income and stockholders' equity and of cash
> flows for the period in respect of which Consolidated EBITDA is to be
> calculated (x) have been previously provided to the Administrative Agent and
> the Lenders and (y) either (1) have been reported on without a qualification
> arising out of the scope of the audit by independent certified public
> accountants of nationally recognized standing or (2) have been found
> acceptable by the Administrative Agent, (ii) the Consolidated EBITDA of any
> assets Disposed of by the Borrower or its Subsidiaries during such period
> shall be excluded for such period (assuming the consummation of such
> Disposition and the repayment of any Indebtedness in connection therewith
> occurred on the first day of such period) and (iii) in calculating the amount
> of the Consolidated EBITDA of any Acquired Property to be included on a pro
> forma basis pursuant to the foregoing clause (i) of this proviso, the pro
> forma expenses of the Acquired Property for the relevant period shall be
> determined in accordance with the Borrower's customary practices consistent
> with the methodology reflected in the Pro Forma Balance Sheet and related
> financial statements included in the Confidential Information Memorandum.
> 
> Notwithstanding the foregoing, the amount of Consolidated EBITDA for the
> periods of four consecutive fiscal quarters ending September 30, 2003,
> December 31, 2003, March 31, 2004 and June 30, 2004 shall be deemed to be the
> sum of (A) the actual amount of Consolidated EBITDA for such respective
> periods plus (B) $19,750,000, $14,812,500, $9,875,000 and $4,937,500,
> respectively.
> 
> "Consolidated Interest Coverage Ratio": for any period, the ratio of (a)
> Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
> (b)
> 
> 6
> 
> 
> 
> Consolidated Interest Expense of the Borrower and its Subsidiaries for such
> period payable in cash.
> 
> "Consolidated Interest Expense": of any Person for any period, (a) total
> interest expense (including that attributable to Capital Lease Obligations) of
> such Person and its Subsidiaries for such period with respect to all
> outstanding Indebtedness of such Person and its Subsidiaries (including,
> without limitation, all commissions, discounts and other fees and charges owed
> by such Person with respect to letters of credit and bankers' acceptance
> financing and net costs of such Person under Hedge Agreements in respect of
> interest rates to the extent such net costs are allocable to such period in
> accordance with GAAP, but excluding any deferred financing costs relating to
> the incurrence of any Indebtedness) minus (b) the total interest income of
> such Person for such period, determined in accordance with GAAP; provided that
> (i) when the term "Consolidated Interest Expense" is used in the calculation
> of the Consolidated Interest Coverage Ratio for any period, Consolidated
> Interest Expense shall include, on a pro forma basis, interest expense in
> respect of any Indebtedness incurred in connection with any acquisition of an
> Acquired Property during such period (assuming incurrence of such Indebtedness
> at the beginning of such period) and shall exclude, on a pro forma basis,
> interest expense in respect of any Indebtedness repaid in connection with a
> Disposition during such period (assuming repayment of such Indebtedness at the
> beginning of such period) and (ii) the calculation of Consolidated Interest
> Expense on a pro forma basis as required by the foregoing clause (i) of this
> proviso for the periods ending September 30, 2003, December 31, 2003, March
> 31, 2004 and June 30, 2004 shall be made as follows: (A) in respect of the
> period of four consecutive fiscal quarters ending September 30, 2003, the pro
> forma Consolidated Interest Expense for such period shall be calculated by
> assuming that the Indebtedness incurred in connection with the Acquisition was
> incurred on the first day of such period and that such Indebtedness bore
> interest for such period at the weighted average rate at which such
> Indebtedness bears interest on September 30, 2003 and (B) in respect of the
> periods of four consecutive fiscal quarters ending December 31, 2003, March
> 31, 2004 and June 30, 2004, Consolidated Interest Expense for the relevant
> period shall be deemed to be equal to Consolidated Interest Expense for such
> fiscal quarter (and, in the case of the latter two determinations, each
> previous fiscal quarter ending after September 30, 2003) multiplied by 4, 2
> and 4/3, respectively.
> 
> "Consolidated Leverage Ratio": as at the last day of any period of four
> consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
> day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such
> period.
> 
> "Consolidated Net Income": of any Person for any period, the consolidated net
> income (or loss) of such Person and its Subsidiaries for such period,
> determined on a consolidated basis in accordance with GAAP; provided, that in
> calculating Consolidated Net Income of the Borrower and its consolidated
> Subsidiaries for any period, there shall be excluded (a) the income (or
> deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
> merged into or consolidated with the Borrower or any of its Subsidiaries, (b)
> the income (or deficit) of any Person (other than a Subsidiary) in which the
> Borrower or any of its Subsidiaries has an ownership interest, except to the
> extent that any such income is actually received by the Borrower or such
> Subsidiary in the form of
> 
> 7
> 
> 
> 
> dividends or similar distributions and (c) the undistributed earnings of any
> Subsidiary to the extent that the declaration or payment of dividends or
> similar distributions by such Subsidiary is not at the time permitted by the
> terms of any Contractual Obligation (other than under any Loan Document) or
> Requirement of Law applicable to such Subsidiary.
> 
> "Consolidated Senior Debt": all Consolidated Total Debt other than the Senior
> Subordinated Notes.
> 
> "Consolidated Senior Leverage Ratio": as of the last day of any period of four
> consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt on such
> day to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for such
> period.
> 
> "Consolidated Total Debt": at any date, the aggregate principal amount of all
> Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
> consolidated basis in accordance with GAAP; provided that, for purposes of
> calculating the financial ratios referred to in Sections 6.1(a) and (b) on any
> date, an amount equal to the then outstanding aggregate Reinvestment Deferred
> Amount on such date may be deducted from the amount of Consolidated Total Debt
> on such date so long as such Reinvestment Deferred Amount is on deposit in an
> account subject, pursuant to the Guarantee and Collateral Agreement, to the
> sole dominion and control of the Administrative Agent for the ratable benefit
> of the Lenders and the Term Loan Lenders (it being understood that the
> foregoing deduction shall not be made when calculating the Consolidated
> Leverage Ratio for purposes of determining the Applicable Margin).
> 
> "Consolidated Working Capital": at any date, the excess of Consolidated
> Current Assets on such date over Consolidated Current Liabilities on such
> date.
> 
> "Contractual Obligation": as to any Person, any provision of any security
> issued by such Person or of any agreement, instrument or other undertaking to
> which such Person is a party or by which it or any of its Property is bound.
> 
> "Control Investment Affiliate": as to any Person, any other Person that (a)
> directly or indirectly, is in control of, is controlled by, or is under common
> control with, such Person and (b) is organized by such Person primarily for
> the purpose of making equity or debt investments in one or more companies. For
> purposes of this definition, "control" of a Person means the power, directly
> or indirectly, to direct or cause the direction of the management and policies
> of such Person whether by contract or otherwise.
> 
> "Default": any of the events specified in Section 7, whether or not any
> requirement for the giving of notice, the lapse of time, or both, has been
> satisfied.
> 
> "Derivatives Counterparty": as defined in Section 6.6.
> 
> "Disposition": with respect to any Property, any sale, lease, sale and
> leaseback, assignment, conveyance, transfer or other disposition thereof; and
> the terms "Dispose" and "Disposed of" shall have correlative meanings.
> 
> 8
> 
> 
> 
> 
> 
> "Dollars" and "$": lawful currency of the United States of America.
> 
> "Domestic Subsidiary": any Subsidiary of the Borrower organized under the laws
> of any jurisdiction within the United States of America.
> 
> "Environmental Laws": any and all laws, rules, orders, regulations, statutes,
> ordinances, enforceable guidelines, codes, decrees, or other legally
> enforceable requirements (including, without limitation, common law) of any
> international authority, foreign government, the United States, or any state,
> local, municipal or other governmental authority, regulating, relating to or
> imposing liability or standards of conduct concerning protection of the
> environment or of human health, or employee health and safety, as has been, is
> now, or may at any time hereafter be, in effect.
> 
> "Environmental Permits": any and all permits, licenses, approvals,
> registrations, notifications, exemptions and other authorizations required
> under any Environmental Law.
> 
> "ERISA": the Employee Retirement Income Security Act of 1974, as amended from
> time to time.
> 
> "Eurocurrency Reserve Requirements": for any day, the aggregate (without
> duplication) of the maximum rates (expressed as a decimal fraction) of reserve
> requirements in effect on such day (including, without limitation, basic,
> supplemental, marginal and emergency reserves) under any regulations of the
> Board or other Governmental Authority having jurisdiction with respect thereto
> dealing with reserve requirements prescribed for eurocurrency funding
> (currently referred to as "Eurocurrency Liabilities" in Regulation D of the
> Board) maintained by a member bank of the Federal Reserve System.
> 
> "Eurodollar Base Rate": with respect to each day during each Interest Period
> pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
> the rate for deposits in Dollars for a period equal to such Interest Period
> commencing on the first day of such Interest Period appearing on Page 3750 of
> the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
> the beginning of such Interest Period. In the event that such rate does not
> appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
> "Eurodollar Base Rate" for purposes of this definition shall be determined by
> reference to such other comparable publicly available service for displaying
> eurodollar rates as may be selected by the Administrative Agent.
> 
> "Eurodollar Loans": Revolving Credit Loans the rate of interest applicable to
> which is based upon the Eurodollar Rate.
> 
> "Eurodollar Rate": with respect to each day during each Interest Period
> pertaining to a Eurodollar Loan, a rate per annum determined for such day in
> accordance with the following formula (rounded upward to the nearest 1/100th
> of 1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

 

9





> "Eurodollar Tranche": the collective reference to Eurodollar Loans the then
> current Interest Periods with respect to all of which begin on the same date
> and end on the same later date (whether or not such Eurodollar Loans shall
> originally have been made on the same day).
> 
> "Event of Default": any of the events specified in Section 7, provided that
> any requirement for the giving of notice, the lapse of time, or both, has been
> satisfied.
> 
> "Excess Cash Flow": for any fiscal year of the Borrower, the excess, if any,
> of (a) the sum, without duplication, of (i) Consolidated Net Income for such
> fiscal year, (ii) an amount equal to the amount of all non-cash charges
> (including depreciation and amortization) deducted in arriving at such
> Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
> such fiscal year, (iv) an amount equal to the aggregate net non-cash loss on
> the Disposition of Property by the Borrower and its Subsidiaries during such
> fiscal year (other than sales of inventory in the ordinary course of
> business), to the extent deducted in arriving at such Consolidated Net Income
> and (v) the net increase during such fiscal year (if any) in deferred tax
> accounts of the Borrower over (b) the sum, without duplication, of (i) an
> amount equal to the amount of all non-cash credits included in arriving at
> such Consolidated Net Income, (ii) the Specified Capital Expenditure Amount
> for such fiscal year, (iii) the aggregate amount of all prepayments of
> Revolving Credit Loans during such fiscal year to the extent accompanying
> permanent optional reductions of the Revolving Credit Commitments and all
> optional prepayments of the Term Loans during such fiscal year, (iv) the
> aggregate amount of all regularly scheduled principal payments of Funded Debt
> (including, without limitation, the Term Loans) of the Borrower and its
> Subsidiaries made during such fiscal year (other than in respect of any
> revolving credit facility to the extent there is not an equivalent permanent
> reduction in commitments thereunder), (v) increases in Consolidated Working
> Capital for such fiscal year, (vi) an amount equal to the aggregate net
> non-cash gain on the Disposition of Property by the Borrower and its
> Subsidiaries during such fiscal year (other than sales of inventory in the
> ordinary course of business), to the extent included in arriving at such
> Consolidated Net Income, (vii) an amount equal to the aggregate cash gain on
> the Disposition of Property by the Borrower and its Subsidiaries during such
> fiscal year (other than sales of inventory in the ordinary course of business)
> to the extent (A) included in arriving at such Consolidated Net Income, and
> (B) included in any Reinvestment Deferred Amount or applied as a Capital
> Expenditure during such fiscal year, (viii) the net decrease during such
> fiscal year (if any) in deferred tax accounts of the Borrower, (ix) the amount
> of cash invested in Permitted Acquisitions during such fiscal year (excluding
> any such Permitted Acquisition to the extent financed with the proceeds of
> Indebtedness or any Reinvestment Deferred Amount) and (x) the Permitted Stock
> Repurchase Amount for such fiscal year (less the amount of proceeds of resales
> of stock reinvested in the Borrower during such fiscal year as contemplated by
> the definition of "Permitted Stock Repurchase Amount" in this Section 1.1).
> 
> "Excess Cash Flow Application Date": as defined in Section 2.7(c).
> 
> 10
> 
> 
> 
> 
> 
> "Excluded Foreign Subsidiaries": any Foreign Subsidiary in respect of which
> either (i) the pledge of all of the Capital Stock of such Subsidiary as
> Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
> would, in the good faith judgment of the Borrower, result in adverse tax
> consequences to the Borrower (it being understood that Les Products
> Alimentaires Jacques et Fils Inc. is not an Excluded Foreign Subsidiary).
> 
> "Existing Issuing Lender": The Bank of New York, as issuer of the Existing
> Letters of Credit.
> 
> "Existing Letters of Credit": the letters of credit described in Annex B.
> 
> "Existing Revolving Credit Agreement": as defined in the recitals hereto.
> 
> "Federal Funds Effective Rate": for any day, the weighted average of the rates
> on overnight federal funds transactions with members of the Federal Reserve
> System arranged by federal funds brokers, as published on the next succeeding
> Business Day by the Federal Reserve Bank of New York, or, if such rate is not
> so published for any day which is a Business Day, the average of the
> quotations for the day of such transactions received by the Administrative
> Agent from three federal funds brokers of recognized standing selected by it.
> 
> "Foreign Subsidiary": any Subsidiary of the Borrower that is not a Domestic
> Subsidiary.
> 
> "Funded Debt": as to any Person, all Indebtedness of such Person of the types
> described in clauses (a) through (e) of the definition of "Indebtedness" in
> this Section.
> 
> "Funding Office": the office specified from time to time by the Administrative
> Agent as its funding office by notice to the Borrower and the Lenders.
> 
> "FY": when used with a numerical year designation, means such fiscal year
> (e.g. FY 2003 means fiscal year 2003, which ends on the Saturday nearest to
> December 31, 2003); and "FQ1", "FQ2", "FQ3", and "FQ4", when used with a
> numerical year designation, means the first, second, third or fourth fiscal
> quarters, respectively, of such fiscal year of the Borrower (e.g., FQ1 2003
> means the first fiscal quarter of FY 2003).
> 
> "GAAP": generally accepted accounting principles in the United States of
> America as in effect from time to time, except that for purposes of Section
> 6.1, GAAP shall be determined on the basis of such principles in effect on the
> date hereof and consistent with those used in the preparation of the most
> recent audited financial statements referred to in Section 3.1(b).
> 
> "Governmental Authority": any nation or government, any state or other
> political subdivision thereof and any entity exercising executive,
> legislative, judicial, regulatory or administrative functions of or pertaining
> to government.
> 
> 11
> 
> 
> 
> 
> 
> "Guarantee and Collateral Agreement": the Amended and Restated Guarantee and
> Collateral Agreement to be executed and delivered by Holdings, the Borrower
> and each Subsidiary Guarantor, substantially in the form of Exhibit A, as the
> same may be amended, supplemented or otherwise modified from time to time.
> 
> "Guarantee Obligation": as to any Person (the "guaranteeing person"), any
> obligation of (a) the guaranteeing person or (b) another Person (including,
> without limitation, any bank under any letter of credit), if to induce the
> creation of such obligation of such other Person the guaranteeing person has
> issued a reimbursement, counterindemnity or similar obligation, in either case
> guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
> other obligations (the "primary obligations") of any other third Person (the
> "primary obligor") in any manner, whether directly or indirectly, including,
> without limitation, any obligation of the guaranteeing person, whether or not
> contingent, (i) to purchase any such primary obligation or any Property
> constituting direct or indirect security therefor, (ii) to advance or supply
> funds (1) for the purchase or payment of any such primary obligation or (2) to
> maintain working capital or equity capital of the primary obligor or otherwise
> to maintain the net worth or solvency of the primary obligor, (iii) to
> purchase Property, securities or services primarily for the purpose of
> assuring the owner of any such primary obligation of the ability of the
> primary obligor to make payment of such primary obligation or (iv) otherwise
> to assure or hold harmless the owner of any such primary obligation against
> loss in respect thereof; provided, however, that the term Guarantee Obligation
> shall not include endorsements of instruments for deposit or collection in the
> ordinary course of business. The amount of any Guarantee Obligation of any
> guaranteeing person shall be deemed to be the lower of (a) an amount equal to
> the stated or determinable amount of the primary obligation in respect of
> which such Guarantee Obligation is made and (b) the maximum amount for which
> such guaranteeing person may be liable pursuant to the terms of the instrument
> embodying such Guarantee Obligation, unless such primary obligation and the
> maximum amount for which such guaranteeing person may be liable are not stated
> or determinable, in which case the amount of such Guarantee Obligation shall
> be such guaranteeing person's maximum reasonably anticipated liability in
> respect thereof as determined by the Borrower in good faith.
> 
> "Guarantors": the collective reference to Holdings and the Subsidiary
> Guarantors.
> 
> "Hedge Agreements": all interest rate or currency swaps, caps or collar
> agreements or similar arrangements entered into by the Borrower or its
> Subsidiaries providing for protection against fluctuations in interest rates
> or currency exchange rates or the exchange of nominal interest obligations,
> either generally or under specific contingencies.
> 
> "Indebtedness": of any Person at any date, without duplication, (a) all
> indebtedness of such Person for borrowed money, (b) all obligations of such
> Person for the deferred purchase price of Property or services (other than
> trade payables incurred in the ordinary course of such Person's business), (c)
> all obligations of such Person evidenced by notes, bonds, debentures or other
> similar instruments, (d) all indebtedness
> 
> 12
> 
> 
> 
> created or arising under any conditional sale or other title retention
> agreement with respect to Property acquired by such Person (even though the
> rights and remedies of the seller or lender under such agreement in the event
> of default are limited to repossession or sale of such Property), (e) all
> Capital Lease Obligations of such Person, (f) all obligations of such Person,
> contingent or otherwise, as an account party or applicant under acceptance,
> letter of credit or similar facilities, (g) all obligations of such Person,
> contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
> value any Capital Stock of such Person, (h) all Guarantee Obligations of such
> Person in respect of obligations of the kind referred to in clauses (a)
> through (g) above; (i) all obligations of the kind referred to in clauses (a)
> through (h) above secured by (or for which the holder of such obligation has
> an existing right, contingent or otherwise, to be secured by) any Lien on
> Property (including, without limitation, accounts and contract rights) owned
> by such Person, whether or not such Person has assumed or become liable for
> the payment of such obligation (provided that, if such Person has not assumed
> or become liable for the payment of such obligation, the amount of
> Indebtedness constituted by such obligation shall be deemed to be the lesser
> of (i) the stated amount thereof or (ii) the fair market value of the Property
> encumbered by such Lien), (j) for the purposes of Section 7(e) only, all
> obligations of such Person in respect of Hedge Agreements and (k) the
> liquidation value of any preferred Capital Stock of such Person or its
> Subsidiaries held by any Person other than such Person and its Wholly Owned
> Subsidiaries if such Preferred Capital Stock is mandatorily redeemable prior
> to the date which is 91 days after the final scheduled maturity date of the
> Term Loans.
> 
> "Indemnified Liabilities": as defined in Section 9.5.
> 
> "Indemnitee": as defined in Section 9.5.
> 
> "Insolvency": with respect to any Multiemployer Plan, the condition that such
> Plan is insolvent within the meaning of Section 4245 of ERISA.
> 
> "Insolvent": pertaining to a condition of Insolvency.
> 
> "Intellectual Property": the collective reference to all rights, priorities
> and privileges relating to intellectual property, whether arising under United
> States, multinational or foreign laws or otherwise, including, without
> limitation, copyrights, copyright licenses, patents, patent licenses,
> trademarks, trademark licenses, technology, know-how and processes, and all
> rights to sue at law or in equity for any infringement or other impairment
> thereof, including the right to receive all proceeds and damages therefrom.
> 
> "Intellectual Property Purchase Agreement": as defined in the Asset Purchase
> Agreement.
> 
> "Interest Payment Date": (a) as to any Base Rate Loan, the last day of each
> March, June, September and December to occur while such Base Rate Loan is
> outstanding and the final maturity date of such Base Rate Loan, (b) as to any
> Eurodollar Loan having an Interest Period of three months or less, the last
> day of such Interest
> 
> 13
> 
> 
> 
> Period, (c) as to any Eurodollar Loan having an Interest Period longer than
> three months, each day which is three months, or a whole multiple thereof,
> after the first day of such Interest Period and the last day of such Interest
> Period and (d) as to any Eurodollar Loan, the date of any repayment or
> prepayment made in respect thereof.
> 
> "Interest Period": as to any Eurodollar Loan, (a) initially, the period
> commencing on the borrowing or conversion date, as the case may be, with
> respect to such Eurodollar Loan and ending one, two, three or six months
> thereafter, as selected by the Borrower in its notice of borrowing or notice
> of conversion, as the case may be, given with respect thereto; and (b)
> thereafter, each period commencing on the last day of the next preceding
> Interest Period applicable to such Eurodollar Loan and ending one, two, three
> or six months thereafter, as selected by the Borrower by irrevocable notice to
> the Administrative Agent not less than three Business Days prior to the last
> day of the then current Interest Period with respect thereto; provided that,
> all of the foregoing provisions relating to Interest Periods are subject to
> the following:
> 
> > (i)   if any Interest Period would otherwise end on a day that is not a
> > Business Day, such Interest Period shall be extended to the next succeeding
> > Business Day unless the result of such extension would be to carry such
> > Interest Period into another calendar month in which event such Interest
> > Period shall end on the immediately preceding Business Day;
> > 
> > (ii)  any Interest Period that would otherwise extend beyond the Revolving
> > Credit Termination Date shall end on the Revolving Credit Termination Date;
> > 
> > (iii)  any Interest Period that begins on the last Business Day of a
> > calendar month (or on a day for which there is no numerically corresponding
> > day in the calendar month at the end of such Interest Period) shall end on
> > the last Business Day of a calendar month; and
> > 
> > (iv)  the Borrower shall select Interest Periods so as not to require a
> > payment or prepayment of any Eurodollar Loan during an Interest Period for
> > such Eurodollar Loan.
> 
> "Investments": as defined in Section 6.8.
> 
> "Issuing Lender": the Existing Issuing Lender and any Lender selected by the
> Borrower, with the consent of such Lender and the Administrative Agent, to act
> as Issuing Lender, in its capacity as issuer of any Letter of Credit.
> 
> "Joint Required Lenders": Lenders and/or Term Loan Lenders holding more than
> 60% of the sum of (a) the aggregate amount (drawn and undrawn) of the
> Revolving Credit Commitments and (b) the aggregate unpaid principal amount of
> the Term Loans then outstanding.
> 
> "L/C Commitment": $5,000,000.
> 
> 14
> 
> 
> 
> 
> 
> "L/C Fee Payment Date": the last day of each March, June, September and
> December and the last day of the Revolving Credit Commitment Period.
> 
> "L/C Obligations": at any time, an amount equal to the sum of (a) the
> aggregate then undrawn and unexpired amount of the then outstanding Letters of
> Credit and (b) the aggregate amount of drawings under Letters of Credit that
> have not then been reimbursed pursuant to Section 2.24.
> 
> "L/C Participants": the collective reference to all the Lenders other than the
> relevant Issuing Lender.
> 
> "Lender Addendum": with respect to any initial Lender, a Lender Addendum,
> substantially in the form of Exhibit I, to be executed and delivered by such
> Lender on the Amendment/Restatement Effective Date as provided in Section
> 9.17.
> 
> "Lenders": as defined in the preamble hereto.
> 
> "Letters of Credit": as defined in Section 2.20(a).
> 
> "Lien": any mortgage, pledge, hypothecation, assignment, deposit arrangement,
> encumbrance, lien (statutory or other), charge or other security interest or
> any preference, priority or other security agreement or preferential
> arrangement of any kind or nature whatsoever (including, without limitation,
> any conditional sale or other title retention agreement and any capital lease
> having substantially the same economic effect as any of the foregoing).
> 
> "Loan": any loan made by any Lender pursuant to this Agreement.
> 
> "Loan Documents": this Agreement, the Applications, the Security Documents,
> the Syndication Letter Agreement and the Notes.
> 
> "Loan Parties": Holdings, the Borrower and each Subsidiary of the Borrower
> which is a party to a Loan Document.
> 
> "Material Adverse Effect": a material adverse effect on (a) the enforceability
> of the Acquisition Agreements, (b) the business, assets, property or financial
> condition of the Borrower and its Subsidiaries taken as a whole or (c) the
> validity or enforceability of this Agreement or any of the other Loan
> Documents or the rights or remedies of the Administrative Agent or the Lenders
> hereunder or thereunder.
> 
> "Material Environmental Amount": an amount or amounts payable by the Borrower
> and/or any of its Subsidiaries, in the aggregate in excess of $2,000,000 in
> respect of any one occurrence, for: costs to comply with any Environmental
> Law; costs of any investigation, and any remediation, of any Material of
> Environmental Concern; and compensatory damages (including, without limitation
> damages to natural resources), punitive damages, fines, and penalties pursuant
> to any Environmental Law.
> 
> 15
> 
> 
> 
> 
> 
> "Materials of Environmental Concern": any gasoline or petroleum (including
> crude oil or any fraction thereof) or petroleum products, polychlorinated
> biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
> radioactivity, and any other substances or forces of any kind, whether or not
> any such substance or force is defined as hazardous or toxic under any
> Environmental Law, that is regulated pursuant to or could reasonably be
> expected to give rise to liability under any Environmental Law.
> 
> "Moody's": Moody's Investors Service, Inc.
> 
> "Mortgaged Properties": the real properties listed on Schedule 1.1, as to
> which the Administrative Agent for the benefit of the Lenders has been or
> shall be granted a Lien pursuant to the Mortgages.
> 
> "Mortgages": each of the mortgages and deeds of trust made by any Loan Party
> in favor of, or for the benefit of, the Administrative Agent for the benefit
> of the Lenders and the Term Loan Lenders, substantially in the form of
> Exhibit D (with such changes thereto as shall be advisable under the law of
> the jurisdiction in which such mortgage or deed of trust is to be recorded),
> as the same may be amended, supplemented or otherwise modified from time to
> time.
> 
> "Multiemployer Plan": a Plan that is a multiemployer plan as defined in
> Section 4001(a)(3) of ERISA.
> 
> "Net Cash Proceeds": (a) in connection with any Asset Sale or any Recovery
> Event, the proceeds thereof in the form of cash and Cash Equivalents
> (including any such proceeds received by way of deferred payment of principal
> pursuant to a note or installment receivable or purchase price adjustment
> receivable or otherwise, but only as and when received) of such Asset Sale or
> Recovery Event, net of attorneys' fees, accountants' fees, investment banking
> fees, amounts required to be applied to the repayment of Indebtedness secured
> by a Lien expressly permitted hereunder on any asset which is the subject of
> such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
> Document) and other customary fees and expenses actually incurred in
> connection therewith and net of taxes paid or reasonably estimated to be
> payable as a result thereof (after taking into account any available tax
> credits or deductions and any tax sharing arrangements) and (b) in connection
> with any issuance or sale of equity securities or debt securities or
> instruments or the incurrence of loans, the cash proceeds received from such
> issuance or incurrence, net of attorneys' fees, investment banking fees,
> accountants' fees, underwriting discounts and commissions and other customary
> fees and expenses actually incurred in connection therewith.
> 
> "Non-Excluded Taxes": as defined in Section 2.15(a).
> 
> "Non-U.S. Lender": as defined in Section 2.15(d).
> 
> "Notes": the collective reference to each promissory note, if any, evidencing
> Loans.
> 
> 16
> 
> 
> 
> 
> 
> "Obligations": the unpaid principal of and interest on (including, without
> limitation, interest accruing after the maturity of the Loans and
> Reimbursement Obligations and interest accruing after the filing of any
> petition in bankruptcy, or the commencement of any insolvency, reorganization
> or like proceeding, relating to the Borrower, whether or not a claim for
> post-filing or post-petition interest is allowed in such proceeding) the
> Loans, the Reimbursement Obligations and all other obligations and liabilities
> of the Borrower to the Administrative Agent or to any Lender or any Qualified
> Counterparty, whether direct or indirect, absolute or contingent, due or to
> become due, or now existing or hereafter incurred, which may arise under, out
> of, or in connection with, this Agreement, any other Loan Document, the
> Letters of Credit, any Specified Hedge Agreement or any other document made,
> delivered or given in connection herewith or therewith, whether on account of
> principal, interest, reimbursement obligations, fees, indemnities, costs,
> expenses (including, without limitation, all fees, charges and disbursements
> of counsel to the Administrative Agent or to any Lender that are required to
> be paid by the Borrower pursuant hereto) or otherwise; provided, that (i)
> obligations of the Borrower or any Subsidiary under any Specified Hedge
> Agreement shall be secured and guaranteed pursuant to the Security Documents
> only to the extent that, and for so long as, the other Obligations are so
> secured and guaranteed and (ii) any release of Collateral or Guarantors or any
> waiver or modification of any other provision in the Loan Documents regarding
> the Collateral effected in the manner permitted by this Agreement shall not
> require the consent of holders of obligations under Specified Hedge
> Agreements.
> 
> "Original Closing Date": March 15, 1999.
> 
> "Other Agents": the collective reference to the Co-Documentation Agents and
> the Syndication Agent.
> 
> "Other Taxes": any and all present or future stamp or documentary taxes or any
> other excise or property taxes, charges or similar levies arising from any
> payment made hereunder or from the execution, delivery or enforcement of, or
> otherwise with respect to, this Agreement or any other Loan Document.
> 
> "Participant": as defined in Section 9.6(b).
> 
> "Payment Office": the office specified from time to time by the Administrative
> Agent as its payment office by notice to the Borrower and the Lenders.
> 
> "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
> Subtitle A of Title IV of ERISA (or any successor).
> 
> "Permitted Acquisition": any acquisition by the Borrower or any of its
> Subsidiaries of all of the Capital Stock of, or all or substantially all of
> the assets constituting a business unit of, any other Person so long as, with
> respect to any such acquisition, the following conditions are satisfied:
> 
> > (a)  no Default or Event of Default shall have occurred and be continuing or
> > would result from such acquisition;
> > 
> > 17
> > 
> > 
> > 
> > 
> > 
> > (b)  the Borrower shall be in compliance with the financial covenants set
> > forth in Section 6.1, after giving pro forma effect to such acquisition as
> > if it had occurred on the first day of the respective periods measured by
> > such covenants;
> > 
> > (c)  such acquisition shall be consistent with the Borrower's stated
> > management strategy as in effect on the Amendment/Restatement Effective
> > Date, and the target of such acquisition shall be in the same or a similar
> > line of business as the Borrower and its Subsidiaries;
> > 
> > (d)  the aggregate consideration for such acquisition shall not exceed
> > $50,000,000; provided, that the foregoing restriction in this paragraph (d)
> > shall not be applicable to any acquisition if the Consolidated Leverage
> > Ratio would be less than or equal to 4.75 to 1.0 after giving pro forma
> > effect to such acquisition as if it had occurred on the first day of the
> > period measured by the Consolidated Leverage Ratio;
> > 
> > (e)  the target of such acquisition either (i) shall have had positive
> > consolidated net income before interest, taxes, depreciation and
> > amortization, determined in accordance with GAAP ("EBITDA") for the period
> > of four consecutive fiscal quarters of such target most recently ended prior
> > to the date of such acquisition, or (ii) shall have had positive pro forma
> > EBITDA for such period (such pro forma EBITDA to be determined in accordance
> > with the Borrower's customary practices consistent with the methodology
> > reflected in the Pro Forma Balance Sheet and related financial statements
> > included in the Confidential Information Memorandum);
> > 
> > (f)  the Borrower shall have performed reasonable and customary due
> > diligence with respect to such acquisition and the target thereof, including
> > with respect to environmental matters;
> > 
> > (g)  the Borrower and/or the applicable Subsidiary shall have obtained all
> > material third party consents and approvals required in connection with such
> > acquisition;
> > 
> > (h)  environmental audits, if any, pro forma financial statements,
> > appraisals, if any, accounting reviews and material business due diligence
> > reports conducted by the Borrower with respect to the business to be
> > acquired shall have been delivered to Administrative Agent not less than ten
> > Business Days prior to consummation of such acquisition;
> > 
> > (i)  the Borrower shall have reasonably determined that it has adequate
> > liquidity available for working capital; and
> > 
> > (j)  substantially all of the assets so acquired are located in the United
> > States or Canada or, if such acquisition is structured as a purchase of
> > stock, the Person so acquired is organized under the laws of a state of the
> > United States, and substantially all of the assets owned by such Person are
> > located in the United States or Canada; provided, that (i) the Borrower may
> > acquire the stock of a
> > 
> > 18
> > 
> > 
> > 
> > Person organized under the laws of a state of the United States whose assets
> > are located, in whole or in part, in Puerto Rico or Canada, if such Person
> > becomes a Subsidiary Guarantor and grants a security interest in its assets
> > as contemplated by Section 5.10 and (ii) the Borrower may acquire the stock
> > of any Person organized under the laws of Puerto Rico or Canada, so long as
> > the aggregate amount of Investments made pursuant to this clause (ii),
> > together with Investments made as permitted by Section 6.8(h), does not
> > exceed $5,000,000.
> 
> "Permitted Investors": the collective reference to the Sponsor, Bruce C.
> Bruckmann, Harold O. Rosser II, Stephen C. Sherrill, Donald Bruckmann, H.
> Virgil Sherrill, Nancy Zweng, BCB Partnership, NAZ Partnership, Paul D.
> Kaminski, Elizabeth McShane, Beverly Place and Polly Bruckmann and their
> respective Control Investment Affiliates.
> 
> "Permitted Stock Repurchase Amount": the amount of Restricted Payments made by
> the Borrower to Holdings and applied by Holdings to repurchase Capital Stock
> of Holdings from directors, officers and employees of the Borrower in
> connection with the death, departure or termination of employment of such
> directors, officers and employees; provided, that (a) the proceeds of any
> resale of the Capital Stock so purchased are immediately after such resale
> reinvested in the common equity of the Borrower and (b) the cumulative amount
> of such payments from and after the Original Closing Date, less the cumulative
> amount of proceeds of such resales reinvested in the Borrower, shall not at
> any time exceed $5,000,000.
> 
> "Person": an individual, partnership, corporation, limited liability company,
> business trust, joint stock company, trust, unincorporated association, joint
> venture, Governmental Authority or other entity of whatever nature.
> 
> "Plan": at a particular time, any employee benefit plan that is covered by
> ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
> (or, if such plan were terminated at such time, would under Section 4069 of
> ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
> 
> "Pricing Grid": the Pricing Grid attached as Annex A.
> 
> "Pro Forma Balance Sheet": as defined in Section 3.1(a).
> 
> "Projections": as defined in Section 5.2(c).
> 
> "Property": any right or interest in or to property of any kind whatsoever,
> whether real, personal or mixed and whether tangible or intangible, including,
> without limitation, Capital Stock.
> 
> "Qualified Counterparty": with respect to any Specified Hedge Agreement, any
> counterparty thereto that, at the time such Specified Hedge Agreement was
> entered into, was a Lender or an affiliate of a Lender.
> 
> 19
> 
> 
> 
> 
> 
> "Recovery Event": any settlement of or payment in respect of any property or
> casualty insurance claim or any condemnation proceeding relating to any asset
> of Holdings, the Borrower or any of its Subsidiaries which yields gross
> proceeds to Holdings, the Borrower or any of its Subsidiaries in excess of
> $1,000,000.
> 
> "Refunded Swing Line Loans": as defined in Section 2.2.
> 
> "Refunding Date": as defined in Section 2.2.
> 
> "Register": as defined in Section 9.6(d).
> 
> "Regulation H": Regulation H of the Board as in effect from time to time.
> 
> "Regulation U": Regulation U of the Board as in effect from time to time.
> 
> "Reimbursement Obligation": the obligation of the Borrower to reimburse the
> relevant Issuing Lender pursuant to Section 2.24 for amounts drawn under
> Letters of Credit.
> 
> "Reinvestment Deferred Amount": with respect to any Reinvestment Event, the
> aggregate Net Cash Proceeds received by Holdings, the Borrower or any of its
> Subsidiaries in connection therewith that are not applied to prepay the Loans
> pursuant to Section 2.7(b) as a result of the delivery of a Reinvestment
> Notice.
> 
> "Reinvestment Event": any Asset Sale or Recovery Event in respect of which the
> Borrower has delivered a Reinvestment Notice.
> 
> "Reinvestment Notice": a written notice executed by a Responsible Officer
> stating that no Default or Event of Default has occurred and is continuing and
> that the Borrower (directly or indirectly through a Subsidiary) intends and
> expects to use all or a specified portion of the Net Cash Proceeds of an Asset
> Sale or Recovery Event to acquire, repair or restore assets useful in the
> Borrower's or any Subsidiary's business.
> 
> "Reinvestment Prepayment Amount": with respect to any Reinvestment Event, the
> Reinvestment Deferred Amount relating thereto less any amount expended prior
> to the relevant Reinvestment Prepayment Date to acquire, repair or restore
> assets useful in the Borrower's or any Subsidiary's business.
> 
> "Reinvestment Prepayment Date": with respect to any Reinvestment Event, the
> earlier of (b) the date occurring 270 days after such Reinvestment Event and
> (a) the date on which the Borrower shall have determined not to, or shall have
> otherwise ceased to, acquire, repair or restore assets useful in the
> Borrower's or any Subsidiary's business with all or any portion of the
> relevant Reinvestment Deferred Amount.
> 
> "Reorganization": with respect to any Multiemployer Plan, the condition that
> such plan is in reorganization within the meaning of Section 4241 of ERISA.
> 
> 20
> 
> 
> 
> 
> 
> "Reportable Event": any of the events set forth in Section 4043(c) of ERISA,
> other than those events as to which the thirty day notice period is waived
> under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
> Section 4043.
> 
> "Required Lenders": at any time, the holders of more than 50% of (a) until the
> Amendment/Restatement Effective Date, the Total Revolving Credit Commitments
> and (b) thereafter, the Total Revolving Credit Commitments then in effect or,
> if the Revolving Credit Commitments have been terminated, the Total Revolving
> Extensions of Credit then outstanding.
> 
> "Requirement of Law": as to any Person, the Certificate of Incorporation and
> By-Laws or other organizational or governing documents of such Person, and any
> law, treaty, rule or regulation or determination of an arbitrator or a court
> or other Governmental Authority, in each case applicable to or binding upon
> such Person or any of its Property or to which such Person or any of its
> Property is subject.
> 
> "Responsible Officer": the chief executive officer, president or chief
> financial officer of the Borrower, but in any event, with respect to financial
> matters, the chief financial officer of the Borrower.
> 
> "Restricted Payments": as defined in Section 6.6.
> 
> "Revolving Credit Commitment": as to any Lender, the obligation of such Lender
> to make or participate in Loans and issue or participate in Letters of Credit,
> in an aggregate principal and/or face amount not to exceed the amount set
> forth under the heading "Revolving Credit Commitment" opposite such Lender's
> name on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the
> case may be, in the Assignment and Acceptance pursuant to which such Lender
> became a party hereto, as the same may be changed from time to time pursuant
> to the terms hereof. The original amount of the Total Revolving Credit
> Commitments is $50,000,000.
> 
> "Revolving Credit Commitment Period": the period from and including the
> Amendment/Restatement Effective Date to the Revolving Credit Termination Date.
> 
> "Revolving Credit Loans": as defined in Section 2.1.
> 
> "Revolving Credit Percentage": as to any Lender at any time, the percentage
> which such Lender's Revolving Credit Commitment then constitutes of the Total
> Revolving Credit Commitments (or, at any time after the Revolving Credit
> Commitments shall have expired or terminated, the percentage which the
> aggregate principal amount of such Lender's Revolving Credit Loans then
> outstanding constitutes of the aggregate principal amount of the Revolving
> Credit Loans then outstanding).
> 
> "Revolving Credit Termination Date": August 31, 2008; provided, that if on
> February 1, 2007 the Senior Subordinated Notes have not been refinanced with
> the proceeds of Indebtedness having a final maturity date of August 31, 2010
> or later, the "Revolving Credit Termination Date" shall be February 1, 2007.
> 
> 21
> 
> 
> 
> 
> 
> "Revolving Extensions of Credit": as to any Lender at any time, an amount
> equal to the sum of (a) the aggregate principal amount of all Revolving Credit
> Loans made by such Lender then outstanding, (b) such Lender's Revolving Credit
> Percentage of the L/C Obligations then outstanding and (c) such Lender's
> Revolving Credit Percentage of the aggregate principal amount of Swing Line
> Loans then outstanding.
> 
> "S&P": Standard & Poor's Ratings Services.
> 
> "SEC": the Securities and Exchange Commission (or successors thereto or an
> analogous Governmental Authority).
> 
> "Security Documents": the collective reference to the Guarantee and Collateral
> Agreement, the Mortgages and all other security documents hereafter delivered
> to the Administrative Agent granting a Lien on any Property of any Person to
> secure the obligations and liabilities of any Loan Party under any Loan
> Document and of any Loan Party (as defined in the Term Loan Agreement) under
> any Loan Document (as defined in the Term Loan Agreement).
> 
> "Senior Subordinated Note Indenture": collectively, (i) the Indenture, dated
> as of August 11, 1997, entered into by the Borrower and certain of its
> Subsidiaries and The Bank of New York, as Trustee, in connection with the
> issuance of the Senior Subordinated Notes I, and (ii) the Indenture, dated as
> of March 7, 2002, entered into by the Borrower and certain of its Subsidiaries
> and The Bank of New York, as Trustee, in connection with the issuance of the
> Senior Subordinated Notes II, in each case together with all instruments and
> other agreements entered into by the Borrower or such Subsidiaries in
> connection therewith, as the same may be amended, supplemented or otherwise
> modified from time to time in accordance with Section 6.9.
> 
> "Senior Subordinated Notes": the collective reference to Senior Subordinated
> Notes I and Senior Subordinated Notes II.
> 
> "Senior Subordinated Notes I": the subordinated notes of the Borrower issued
> in 1997 pursuant to the Senior Subordinated Note Indenture in the original
> aggregate principal amount of $120,000,000.
> 
> "Senior Subordinated Notes I Termination Date": the date on which both (i) the
> Senior Subordinated Notes I have been paid in full and (ii) the related Senior
> Subordinated Note Indenture has been terminated.
> 
> "Senior Subordinated Notes II": the subordinated notes of the Borrower issued
> in 2002 pursuant to the Senior Subordinated Note Indenture in the aggregate
> principal amount of $100,000,000.
> 
> "Single Employer Plan": any Plan that is covered by Title IV of ERISA, but
> which is not a Multiemployer Plan.
> 
> "Solvent": when used with respect to any Person, that, as of any date of
> determination, (a) the amount of the "present fair saleable value" of the
> assets of such
> 
> 22
> 
> 
> 
> Person will, as of such date, exceed the amount of all "liabilities of such
> Person, contingent or otherwise", as of such date, as such quoted terms are
> determined in accordance with applicable federal and state laws governing
> determinations of the insolvency of debtors, (b) the present fair saleable
> value of the assets of such Person will, as of such date, be greater than the
> amount that will be required to pay the liability of such Person on its debts
> as such debts become absolute and matured, (c) such Person will not have, as
> of such date, an unreasonably small amount of capital with which to conduct
> its business, and (d) such Person will be able to pay its debts as they
> mature. For purposes of this definition, (i) "debt" means liability on a
> "claim", and (ii) "claim" means any (x) right to payment, whether or not such
> a right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
> matured, unmatured, disputed, undisputed, legal, equitable, secured or
> unsecured or (y) right to an equitable remedy for breach of performance if
> such breach gives rise to a right to payment, whether or not such right to an
> equitable remedy is reduced to judgment, fixed, contingent, matured or
> unmatured, disputed, undisputed, secured or unsecured.
> 
> "Specified Capital Expenditure Amount": for any fiscal year (the "Calculation
> Year"), an amount equal to the amount of Capital Expenditures permitted by
> Section 6.7 to be made in the Calculation Year (including any amount carried
> over from the prior fiscal year), minus (b) the amount of any permitted
> Capital Expenditures from the prior fiscal year which was carried over into
> the Calculation Year but not actually expended for Capital Expenditures in the
> Calculation Year.
> 
> "Specified Change of Control": a "Change of Control" as defined in the Senior
> Subordinated Note Indenture.
> 
> "Specified Hedge Agreement": any Hedge Agreement entered into by the Borrower
> or any of its Subsidiaries and any Qualified Counterparty.
> 
> "Sponsor": Bruckmann, Rosser, Sherill & Co., L.P.
> 
> "Subsidiary": as to any Person, a corporation, partnership, limited liability
> company or other entity of which shares of stock or other ownership interests
> having ordinary voting power (other than stock or such other ownership
> interests having such power only by reason of the happening of a contingency)
> to elect a majority of the board of directors or other managers of such
> corporation, partnership or other entity are at the time owned, or the
> management of which is otherwise controlled, directly or indirectly through
> one or more intermediaries, or both, by such Person. Unless otherwise
> qualified, all references to a "Subsidiary" or to "Subsidiaries" in this
> Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
> 
> "Subsidiary Guarantor": each Subsidiary of the Borrower other than any
> Excluded Foreign Subsidiary.
> 
> "Swing Line Commitment": the obligation of the Swing Line Lender to make Swing
> Line Loans pursuant to Section 2.2 in an aggregate principal amount at any one
> time outstanding not to exceed $5,000,000.
> 
> 23
> 
> 
> 
> 
> 
> "Swing Line Lender": Lehman Commercial Paper Inc., in its capacity as the
> lender of Swing Line Loans.
> 
> "Swing Line Loans": as defined in Section 2.1(b).
> 
> "Syndication Agent": Fleet Nation Bank, in the capacity of syndication agent
> hereunder.
> 
> "Swing Line Participation Amount": as defined in Section 2.2.
> 
> "Syndication Date": the date on which the syndication of the Revolving Credit
> Commitments has been completed and the entities selected as Lenders in such
> syndication process have become parties to this Agreement.
> 
> "Syndication Letter Agreement": the letter agreement, dated as of the date
> hereof, between the Borrower and the Arranger relating to the syndication of
> the revolving credit facility provided for hereunder and of the Term Loan
> Facilities.
> 
> "Term Loan Agreement": the Term Loan Agreement, dated as of August 21, 2003,
> among the Borrower, the lenders named therein, Lehman Commercial Paper Inc.,
> as administrative agent, and others, as the same may be amended, supplemented
> or otherwise modified from time to time.
> 
> "Term Loan Facility": the credit facility made available pursuant to the Term
> Loan Agreement.
> 
> "Term Loan Lender": each Lender (as defined in the Term Loan Agreement).
> 
> "Term Loans": as defined in the Term Loan Agreement.
> 
> "Total Revolving Credit Commitments": at any time, the aggregate amount of the
> Revolving Credit Commitments of the Lenders then in effect.
> 
> "Total Revolving Extensions of Credit": at any time, the aggregate amount of
> the Revolving Extensions of Credit of the Lenders outstanding at such time.
> 
> "Transferee": as defined in Section 9.14.
> 
> "Type": as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
> 
> "Wholly Owned Subsidiary": as to any Person, any other Person all of the
> Capital Stock of which (other than directors' qualifying shares required by
> law) is owned by such Person directly and/or through other Wholly Owned
> Subsidiaries.
> 
> "Wholly Owned Subsidiary Guarantor": any Subsidiary Guarantor that is a Wholly
> Owned Subsidiary of the Borrower.

24





1.2  Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to Holdings, the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

(c) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

2.1 Revolving Credit Commitments; Swing Line Commitment.   (a) Subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans ("Revolving Credit Loans") to the Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender's Revolving Credit
Percentage of the L/C Obligations and Swing Line Loans then outstanding, does
not exceed the amount of such Lender's Revolving Credit Commitment. During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.8, provided that no Revolving Credit
Loan shall be made as a Eurodollar Loan after the day that is one month prior to
the Revolving Credit Termination Date.

(b) Subject to the terms and conditions hereof, the Swing Line Lender agrees to
make available a portion of the credit otherwise available to the Borrower under
the Revolving Credit Commitments from time to time during the Revolving Credit
Commitment Period by making swing line loans ("Swing Line Loans") to the
Borrower; provided that (i) the aggregate principal amount of Swing Line Loans
outstanding at any time shall not exceed the Swing Line Commitment then in
effect (notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender's other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect) and (ii) the
Borrower shall not request, and the Swing Line Lender shall not make, any Swing
Line Loan if, after giving effect to the making of such Swing Line Loan, the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. During the Revolving Credit Commitment Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all

25



in accordance with the terms and conditions hereof. Swing Line Loans shall be
Base Rate Loans only.

(c) The Borrower shall repay all outstanding Loans on the Revolving Credit
Termination Date.

2.2 Procedure for Borrowing; Swing Line Loans; Refunding of Swing Line Loans.
 (a)  The Borrower may borrow Revolving Credit Loans under the Revolving Credit
Commitments during the Revolving Credit Commitment Period on any Business Day,
provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (i) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (ii) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying (A)
the amount and Type of Revolving Credit Loans to be borrowed, (B) the requested
Borrowing Date and (C) in the case of Eurodollar Loans, the length of the
initial Interest Period therefor. Any Revolving Credit Loans made on the
Amendment/Restatement Effective Date shall initially be Base Rate Loans and may
be converted to Eurodollar Loans pursuant to Section 2.8. Each borrowing under
the Revolving Credit Commitments shall be in an amount equal to (x) in the case
of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof, provided, that the Swing Line Lender
may request, on behalf of the Borrower, borrowings under the Revolving Credit
Commitments which are Base Rate Loans in other amounts pursuant to Section
2.2(c). Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 Noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

(b) Whenever the Borrower desires that the Swing Line Lender make Swing Line
Loans it shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Credit
Commitment Period). Each borrowing under the Swing Line Commitment shall be in
an amount equal to $100,000 or a whole multiple of $100,000 in excess thereof.
Not later than 3:00 P.M., New York City time, on the Borrowing Date specified in
a notice in respect of Swing Line Loans, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swing Line Loan to be
made by the Swing Line Lender. The Administrative Agent shall make the proceeds
of such Swing Line Loan available to the Borrower on such Borrowing Date in
immediately available funds.

(c) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing

26



Line Lender to act on its behalf), on one Business Day's notice given by the
Swing Line Lender no later than 12:00 Noon, New York City time, request each
Lender to make, and each Lender hereby agrees to make, a Revolving Credit Loan,
in an amount equal to such Lender's Revolving Credit Percentage of the aggregate
amount of the Swing Line Loans (the "Refunded Swing Line Loans") outstanding on
the date of such notice, to repay the Swing Line Lender. Each Lender shall make
the amount of such Revolving Credit Loan available to the Administrative Agent
at the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Credit Loans shall be immediately made available by the
Administrative Agent to the Swing Line Lender for application by the Swing Line
Lender to the repayment of the Refunded Swing Line Loans.

(d) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.2(c), one of the events described in Section 7(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swing Line Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.2(c), each Lender
shall, on the date such Revolving Credit Loan was to have been made pursuant to
the notice referred to in Section 2.2(c) (the "Refunding Date"), purchase for
cash an undivided participating interest in the then outstanding Swing Line
Loans by paying to the Swing Line Lender an amount (the "Swing Line
Participation Amount") equal to (i) such Lender's Revolving Credit Percentage
times (ii) the sum of the aggregate principal amount of Swing Line Loans then
outstanding which were to have been repaid with such Revolving Credit Loans.

(e) Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender's Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender's pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

(f) Each Lender's obligation to make the Revolving Credit Loans referred to in
Section 2.2(c) and to purchase participating interests pursuant to Section
2.2(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender or the Borrower may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 4; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

27





2.3 Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender the then unpaid principal amount of each Loan of such
Lender on the Revolving Credit Termination Date (or such earlier date on which
the Loans become due and payable pursuant to Section 7). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender's share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.3(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Credit Loans or Swing Line Loans,
as the case may be, of such Lender, substantially in the forms of Exhibit G-1
and G-2, respectively, with appropriate insertions as to date and principal
amount; provided that delivery of such notes shall not be a condition precedent
to the making of the Loans on the Amendment/Restatement Effective Date.

2.4 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee for the period from and
including the Amendment/Restatement Effective Date to the last day of the
Revolving Credit Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Credit Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving Credit
Termination Date (or any earlier date of termination of the Revolving Credit
Commitments), commencing on the first of such dates to occur after the date
hereof.

28





(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent prior to the Amendment/Restatement Effective Date.

2.5 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days' notice to the
Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Credit Commitments or, from time to time, to reduce the
amount of the Revolving Credit Commitments; provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans and/or Swing
Line Loans made on the effective date thereof, the Total Revolving Extensions of
Credit would exceed the Total Revolving Credit Commitments. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the Revolving Credit Commitments then in effect.

2.6 Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent at least three Business Days prior thereto in the case of
Eurodollar Loans and at least one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
prepayments of Base Rate Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Credit Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof, and partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

2.7 Mandatory Prepayments. (a) Subject to Section 2.7(d), if any Capital Stock
shall be issued (excluding (i) Capital Stock of Holdings issued to Persons who
are Permitted Investors, provided that prior to and after giving effect to the
proposed issuance, no Default or Event of Default shall have occurred and be
continuing and (ii) Capital Stock issued by any Subsidiary to the Borrower or
any other Subsidiary), or Indebtedness incurred, by Holdings, the Borrower or
any of its Subsidiaries (excluding any Indebtedness incurred in accordance with
Section 6.2 as the same may be amended from time to time in accordance with the
terms hereof), an amount equal to the Net Cash Proceeds thereof shall, unless
the Required Lenders shall otherwise agree, be applied on the date of such
issuance or incurrence toward the prepayment of the Loans (without any
accompanying mandatory reduction of the Revolving Credit Commitments). The
provisions of this Section do not constitute either (i) a consent to the
issuance of any equity securities by any entity whose equity securities are
pledged pursuant to the Guarantee and Collateral Agreement, or a consent to the
incurrence of any Indebtedness by Holdings, the Borrower or any of its
Subsidiaries, in each case, which is otherwise prohibited by this Agreement, or
(ii) a waiver of any resulting Default or Event of Default or a forbearance by
the Lenders with respect to any such prohibited action.

29





(b) Subject to Section 2.7(d), if on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
an amount equal to such Net Cash Proceeds shall, unless the Required Lenders
shall otherwise agree, be applied on such date toward the prepayment of the
Loans (without any accompanying mandatory reduction of the Revolving Credit
Commitments); provided, that, notwithstanding the foregoing, (i) the aggregate
amount of Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$50,000,000 in any fiscal year and (ii) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans.
Notwithstanding the foregoing, with respect to any Asset Sale for which the
Borrower had in place a signed letter of intent on July 28, 2003, the Borrower
shall not be permitted to submit a Reinvestment Notice in respect thereof but,
instead, shall be required to apply the Net Cash Proceeds thereof immediately
upon receipt thereof, first, toward prepayment of the Term Loans, second, after
prepayment in full of the Term Loans, toward prepayment of the Loans.

(c) Subject to Section 2.7(d), if, for any fiscal year of the Borrower
commencing with the fiscal year ending January 1, 2005, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, unless the Required Lenders shall otherwise agree, apply a percentage of
such Excess Cash Flow toward the prepayment of the Loans (without any
accompanying mandatory reduction of the Revolving Credit Commitments). Such
percentage shall equal (x) if the Consolidated Leverage Ratio as at the last day
of the fiscal year in respect of which such Excess Cash Flow is calculated
exceeds 4.5 to 1.0, 75%, (y) if the Consolidated Leverage Ratio as at such last
day exceeds 3.5 to 1.0 but is less than or equal to 4.5 to 1.0, 50% and (z) if
the Consolidated Leverage Ratio as at such last day is less than or equal to 3.5
to 1.0, 0%. Each such prepayment shall be made on a date (an "Excess Cash Flow
Application Date") no later than five days after the earlier of (i) the date on
which the financial statements of the Borrower referred to in Section 5.1(a),
for the fiscal year with respect to which such prepayment is made, are required
to be delivered to the Lenders and (ii) the date such financial statements are
actually delivered.

(d) Notwithstanding the foregoing paragraphs (a), (b) and (c), no prepayment of
Loans shall be required by this Section 2.7 until the Term Loans have been
repaid in full.

(e) The amount of any prepayment pursuant to this Section shall be applied
first, to Base Rate Loans and, second, to Eurodollar Loans. Each prepayment of
the Loans under this Section (except in the case of Base Rate Loans) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

2.8 Conversion and Continuation Options. (a)  The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days' prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. The Borrower
may elect, from time to time after the earlier of (i) September 15, 2003 and
(ii) the Syndication Date, to convert Base Rate Loans to Eurodollar Loans by
giving

30



the Administrative Agent at least three Business Days' prior irrevocable notice
of such election (which notice shall specify the length of the initial Interest
Period therefor); provided that no Base Rate Loan may be converted into a
Eurodollar Loan (i) when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the Revolving Credit Termination Date. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term "Interest Period" set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Revolving Credit Loans; provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the Revolving
Credit Termination Date, and provided, further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Revolving
Credit Loans shall be automatically converted to Base Rate Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 2.9 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

2.10 Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

  (c) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligations shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
that is equal to (x) in the case of Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
and (y) in the case of Reimbursement Obligations, the rate applicable to Base
Rate Loans plus 2%, and (ii) if all or a portion of any interest payable on any
Loans and Reimbursement Obligations (whether or not overdue) or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue

31



amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans plus 2%, in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 2.11 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.12 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

> > (a) the Administrative Agent shall have determined (which determination
> > shall be conclusive and binding upon the Borrower) that, by reason of
> > circumstances affecting the relevant market, adequate and reasonable means
> > do not exist for ascertaining the Eurodollar Rate for such Interest Period,
> > or
> > 
> > (b) the Administrative Agent shall have received notice from the Required
> > Lenders that the Eurodollar Rate determined or to be determined for such
> > Interest Period will not adequately and fairly reflect the cost to such
> > Lenders (as conclusively certified by such Lenders) of making or maintaining
> > their affected Revolving Credit Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Revolving
Credit Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as Base Rate Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. Until such
notice has been withdrawn by the

32



Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Revolving Credit Loans to
Eurodollar Loans.

2.13 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower of
Revolving Credit Loans hereunder and any reduction of the Revolving Credit
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Credit Percentages of the Lenders. Other than with respect to any
substituted Lender in accordance with Section 2.19, each payment in respect of
principal or interest in respect of the Revolving Credit Loans, each payment in
respect of commitment fees payable hereunder shall be applied to the amounts of
such obligations owing to the Lenders pro rata according to the respective
amounts then due and owing to the Lenders. Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. Any payment made after 12:00 Noon, New York City time, on any Business
Day shall be deemed to have been made on the next succeeding Business Day. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender's share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate
Loans, on demand, from the Borrower.

33





(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at a rate per annum equal to the daily average
Federal Funds Effective Rate. Nothing herein shall be deemed to limit the rights
of the Administrative Agent or any Lender against the Borrower.

2.14 Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

> > (i) shall subject any Lender to any tax of any kind whatsoever with respect
> > to this Agreement, any Letter of Credit, any Application or any Eurodollar
> > Loan made by it, or change the basis of taxation of payments to such Lender
> > in respect thereof (except for Non-Excluded Taxes covered by Section 2.15
> > and changes in the rate of tax on the overall net income of such Lender);
> > 
> > (ii) shall impose, modify or hold applicable any reserve, special deposit,
> > compulsory loan or similar requirement against assets held by, deposits or
> > other liabilities in or for the account of, advances, loans or other
> > extensions of credit by, or any other acquisition of funds by, any office of
> > such Lender that is not otherwise included in the determination of the
> > Eurodollar Rate hereunder; or
> > 
> > (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender's or such corporation's capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but

34



for such adoption, change or compliance (taking into consideration such Lender's
or such corporation's policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower setting out in reasonable detail the
method of determination of such additional amounts (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.

2.15 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent's or such Lender's having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
("Non-Excluded Taxes") are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender's failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender's assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to Section
2.15(a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or relevant Lender, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate

35



taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section 2.15 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(d) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a "Non-U.S. Lender") shall
deliver to the Borrower and the Administrative Agent (and, in the case of a
Participant or a Lender participating in a conduit financing arrangement, as
defined in Section 7701(1) of the Code and the regulations thereunder (a
"Conduit Financing Arrangement") (such Lender, a "Conduit Lender"), also to the
Lender from which the related participation shall have been purchased or from
which the designation of such Conduit Lender was made, as the case may be) two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or Form
W-8IMY, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest" a statement substantially in the form of
Exhibit H and a Form W-8BEN or Form W-8IMY, or any subsequent versions thereof
or successors thereto properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver. If any Non-U.S. Lender provides
a Form W-8IMY, such Non-U.S. Lender must also attach the additional
documentation that must be transmitted with Form W-8IMY, including the
appropriate forms described in this Section 2.15(d). A Conduit Lender shall
provide two copies of the appropriate withholding statements for all
participants and parties to a potential Conduit Financing Arrangement to the
Borrower and the Administrative Agent on or before the date of commencement of
the potential Conduit Financing Arrangement.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender's reasonable judgment such

36



completion, execution or submission would not materially prejudice the legal
position of such Lender.

(f) If the Administrative Agent or any Lender receives a refund in respect of
Non-Excluded Taxes or Other Taxes paid by the Borrower, which in the good faith
judgment of such Lender is allocable to such payment, it shall promptly pay such
refund, together with any other amounts paid by the Borrower in connection with
such refunded Non-Excluded Taxes or Other Taxes, to the Borrower, net of all
out-of-pocket expenses of such Lender incurred in obtaining such refund,
provided, however, that the Borrower agrees to promptly return such refund to
the Administrative Agent or the applicable Lender, as the case may be, if it
receives notice from the Administrative Agent or applicable Lender that the
Administrative Agent or such Lender is required to repay such refund.

(g) No Conduit Lender or other participant in a potential Conduit Financing
Arrangement shall be entitled to receive any greater amount pursuant to Section
2.15 than the financing entity (as defined in Treas. Reg. Section 1.881-3(a)(2))
would be entitled to receive pursuant to Section 2.15.

2.16 Indemnity. The Borrower agrees to indemnify each Lender for and to hold
each Lender harmless from any loss or expense that such Lender may reasonably
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid or converted, or not so borrowed, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Revolving Credit Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank eurodollar market. A certificate as
to any amounts payable pursuant to this Section submitted to the Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Revolving
Credit Loans and all other amounts payable hereunder.

2.17 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender's Revolving Credit Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to Base Rate Loans on the respective last
days of the then

37



current Interest Periods with respect to such Revolving Credit Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.16.

2.18 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14, 2.15(a) or 2.17 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.14, 2.15(a) or 2.17.

2.19 Substitution of Lenders. Upon the receipt by the Borrower from any Lender
(an "Affected Lender") of a claim under Section 2.14, 2.15 or 2.17, the Borrower
may: (a) request one more of the other Lenders to acquire and assume all or part
of such Affected Lender's Loans, Reimbursement Obligations and Revolving Credit
Commitment; or (b) replace such Affected Lender by designating another Lender or
a financial institution that is willing to acquire such Loans and Reimbursement
Obligations and assume such Revolving Credit Commitment; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and Reimbursement Obligations, accrued interest and
other amounts owing to such replaced Lender prior to the date of replacement
(including all amounts then owing to such replaced Lender pursuant to Sections
2.14, 2.15 and 2.17), (iv) the Borrower shall be liable to such replaced Lender
under Section 2.16 if any Eurodollar Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, and (vi)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of this Section 9.6 (provided that the Borrower or
replacement Lender shall be obligated to pay the registration and processing
fee).

2.20 L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 2.23(a), agrees to issue letters of credit (the letters of credit issued
on and after the Amendment/Restatement Effective Date, together with the
Existing Letters of Credit, collectively, the "Letters of Credit") for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date,
provided that any Letter of Credit with a one-year term may

38



provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

2.21 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request with respect to the requested Letter of
Credit. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower. Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

2.22 Fees and Other Charges (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Revolving Credit Loans
that are Eurodollar Loans, shared ratably among the Lenders and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee on the aggregate drawable amount of all outstanding Letters of
Credit issued by it in an amount to be agreed upon from time to time between
such Issuing Lender and the Borrower, payable quarterly in arrears on each L/C
Fee Payment Date after the Issuance Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

2.23 L/C Participations  (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant's own
account and risk an undivided interest equal to such L/C Participant's Revolving
Credit Percentage in each Issuing Lender's obligations and rights under and in
respect of each Letter of Credit issued by such Issuing Lender hereunder and the
amount

39



of each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit by such Issuing Lender for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender's address for notices specified herein an amount
equal to such L/C Participant's Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 2.23(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
2.23(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans. A certificate of such Issuing Lender submitted to
any L/C Participant with respect to any such amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.23(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

(d) Each Lender's obligation to purchase, pursuant to Section 2.23(a), such
Lender's Revolving Credit Percentage in each Issuing Lender's obligations and
rights under and in respect of each Letter of Credit issued by such Issuing
Lender hereunder shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against such Issuing Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any other Loan Party; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

40





2.24 Reimbursement Obligation of the Borrower.   The Borrower agrees to
reimburse each Issuing Lender on each date on which such Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender (but in any event no such reimbursement
shall be required before the date on which Base Rate Loans would be made (or the
procedure specified in Section 2.23 would become applicable) as described in the
last two sentences of this Section) for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the "Payment
Amount"). Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.10(b) and (ii) thereafter, Section 2.10(c). Each drawing
under any Letter of Credit shall (unless an event of the type described in
clause (i) or (ii) of Section 7(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 2.23
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.2 of
Base Rate Loans in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to Section 2.2, if the Administrative Agent
had received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

2.25 Obligations Absolute  The Borrower's obligations under Sections 2.20
through 2.26 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any L/C Participant,
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that each Issuing Lender and the L/C Participant shall not be responsible
for, and the Borrower's Reimbursement Obligations under Section 2.24 shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee. No
Issuing Lender or L/C Participant shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards or care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower.

2.26 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of the relevant
Issuing Lender to the Borrower in

41



connection with any draft presented for payment under any Letter of Credit
issued by such Issuing Lender shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

2.27 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of Sections 2.20
through 2.26, the provisions of Sections 2.20 through 2.26 shall apply;
provided, however, that any term, condition or provision of any Application
which is in addition to, or the subject matter of which is not in, part of or
covered by, the provisions of Sections 2.20 through 2.26 shall not be considered
as being or deemed to be in conflict with or inconsistent with the provisions of
Sections 2.20 through 2.26.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue or participate in Letters of Credit, Holdings
and the Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

3.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at December 28, 2002
(including the notes thereto) (the "Pro Forma Balance Sheet"), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Acquisition, (ii) the Loans to be made hereunder, if any, and the loans to be
made under the Term Loan Agreement on the Amendment/Restatement Effective Date,
and the use of proceeds thereof and (iii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Balance Sheet has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at December
28, 2002, assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b) The audited consolidated balance sheets of the Borrower as at December 30,
2000, December 29, 2001 and December 28, 2002, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly the consolidated financial condition of the Borrower as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. The unaudited consolidated balance sheet
of Holdings as at December 28, 2002 presents fairly the consolidated financial
condition of Holdings as at such date. The unaudited consolidated balance sheet
of the Borrower as at June 28, 2003, and the related unaudited consolidated
statements of income and cash flows for the six-month period ended on such date,
present fairly the consolidated financial condition of Borrower as at such date,
and the consolidated results of its operations and its consolidated cash flows
for the six-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been

42



prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein and subject, in the case of the financial statements as of and
for the period ended June 28, 2003, to normal year end audit adjustments and the
absence of notes). Holdings, the Borrower and its Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives (except in
connection with the Acquisition), that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 28, 2002 to and including the date hereof there has been no Disposition
by the Borrower of any material part of its business or Property.

>

(c) As of the Amendment/Restatement Effective Date, except as set forth in the
accounting policies described and set forth in Schedule 4.9 of the Asset
Purchase Agreement, the line items set forth in (i) the unaudited product
contribution statements in respect of the Acquired Assets for the years ended
December 31, 2001 and December 31, 2002, and (ii) the unaudited product
contributions statements in respect of the Acquired Assets for the six months
ended June 30, 2003, to the best of the Borrower's knowledge, fairly present in
all material respects the information purported to be presented in such line
items at the dates and for the periods indicated therein.

3.2 No Change. Since December 28, 2002, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

3.3 Corporate Existence; Compliance with Law. Each of Holdings, the Borrower and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
business trust power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or business trust and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except, in the case of each of the foregoing clauses (c) and
(d), to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan Party has
the corporate or business trust power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow and obtain other extensions of credit hereunder.
Each Loan Party has taken all necessary corporate action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings and other
extensions of credit on the terms and conditions of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the Acquisition and the borrowings and other extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 3.4, which consents,
authorizations, filings and notices have been

43



obtained or made and are in full force and effect, (ii) the filings referred to
in Section 3.19 and (iii) consents, notices and filings which the failure to
make or obtain could not reasonably be expected to have a Material Adverse
Effect. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings, the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents). No Requirement of Law or Contractual
Obligation applicable on the Amendment/Restatement Effective Date to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened by or against Holdings, the Borrower or
any of its Subsidiaries or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, the Existing Revolving
Credit Agreement or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.

3.7 No Default. Neither Holdings, the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

3.8 Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, subject only to Liens and other matters permitted by Section
6.3, and good title to, or a valid leasehold or other property interest in, all
its other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.3.

3.9 Intellectual Property. To the knowledge of Holdings and the Borrower,
Holdings, the Borrower and each of its Subsidiaries owns, or is licensed to use,
all Intellectual Property necessary and material for the conduct of its business
as currently conducted. To the knowledge of Holdings and the Borrower, except as
indicated on Schedule 3.9, no material claim has been asserted and is pending by
any Person alleging that the use of any Intellectual Property by Holdings, the
Borrower and its Subsidiaries infringes on the intellectual property rights of
any Person in any material respect nor does Holdings or the Borrower know of any
valid basis for any such claim.

44





3.10 Taxes. Each of Holdings, the Borrower and each of its Subsidiaries has
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of Holdings, the Borrower or its Subsidiaries, as the case may be); and as
of the Amendment/Restatement Effective Date no tax Lien has been filed, and, to
the knowledge of Holdings and the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge.

3.11 Federal Regulations. No part of the proceeds of any Loans and no Letters of
Credit will be used for "purchasing" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

3.12 Labor Matters. There are no strikes or other labor disputes against
Holdings, the Borrower or any of its Subsidiaries pending or, to the knowledge
of Holdings or the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of Holdings, the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from Holdings, the Borrower or any of its Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of Holdings, the
Borrower or the relevant Subsidiary.

3.13 ERISA. Neither a Reportable Event nor an "accumulated funding deficiency"
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $2,000,000. Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made that could reasonably

45



be expected to have a Material Adverse Effect. No such Multiemployer Plan is in
Reorganization or Insolvent as of the Amendment/Restatement Effective Date.

3.14 Investment Company Act; Other Regulations. No Loan Party is an "investment
company", or a company "controlled" by an "investment company", within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

3.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 3.15 constitute all
the Subsidiaries of the Borrower at the date hereof. Schedule 3.15 sets forth as
of the Amendment/Restatement Effective Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors' qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.

(c) At any time prior to the Senior Subordinated Notes I Termination Date, each
of the Subsidiaries listed on Schedule 3.15 is a Wholly Owned Subsidiary
Guarantor.

3.16 Use of Proceeds. The proceeds of the Loans shall be used (i) to finance the
Acquisition and to pay related fees and expenses, (ii) to refinance certain
existing Indebtedness of the Borrower, (iii) to finance the working capital
needs of the Borrower and its Subsidiaries in the ordinary course of business,
and (iv) for Permitted Acquisitions. The Letters of Credit shall be used for the
working capital needs of the Borrower and its Subsidiaries.

3.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually and in the aggregate, reasonably be expected to have a
Material Adverse Effect:

> > (a) the Borrower and its Subsidiaries: (i) are, and within the period of all
> > applicable statutes of limitation have been, in compliance with all
> > applicable Environmental Laws; (ii) hold all Environmental Permits (each of
> > which is in full force and effect) required for any of their current
> > operations or for any property owned, leased, or otherwise operated by any
> > of them; (iii) are, and within the period of all applicable statutes of
> > limitation have been, in compliance with all of their Environmental Permits;
> > and (iv) reasonably believe that: each of their Environmental Permits will
> > be timely renewed and complied with; any additional Environmental Permits
> > that may be required of any of them will be timely obtained and complied
> > with; and compliance with any Environmental Law that is or is expected to
> > become applicable to any of them will be timely attained and maintained.
> > 
> > (b) Materials of Environmental Concern are not present at, on, under, in, or
> > about any real property now or, to the knowledge of the Borrower and its
> > Subsidiaries, formerly owned, leased or operated by the Borrower or any of
> > its Subsidiaries, or, to the knowledge of the Borrower and its Subsidiaries,
> > at any other location (including, without limitation, any location to which
> > Materials of Environmental Concern have been sent for re-use or recycling or
> > for treatment, storage, or disposal) which could reasonably be expected to
> > (i) give rise to liability of the Borrower or any of its Subsidiaries under
> > any applicable Environmental Law or otherwise result in costs to the
> > Borrower or any of its Subsidiaries, or (ii) interfere with the Borrower's
> > or any of its Subsidiaries' continued operations.
> > 
> > (c) There is no judicial, administrative, or arbitral proceeding (including
> > any notice of violation or alleged violation) under or relating to any
> > Environmental Law to which the Borrower or any of its Subsidiaries is, or to
> > the
> > 
> > 46
> > 
> > 
> > 
> > knowledge of the Borrower or any of its Subsidiaries will be, named as a
> > party that is pending or, to the knowledge of the Borrower or any of its
> > Subsidiaries, threatened.
> > 
> > (d) Neither the Borrower nor any of its Subsidiaries has received any
> > written request for information, or been notified that it is a potentially
> > responsible party under or relating to the federal Comprehensive
> > Environmental Response, Compensation, and Liability Act or any similar
> > Environmental Law, or with respect to any Materials of Environmental
> > Concern.
> > 
> > (e) Neither the Borrower nor any of its Subsidiaries has entered into or
> > agreed to any consent decree, order, or settlement or other agreement, or is
> > subject to any judgment, decree, or order or other agreement, in any
> > judicial, administrative, arbitral, or other forum for dispute resolution,
> > relating to compliance with or liability under any Environmental Law.
> > 
> > (f) Neither the Borrower nor any of its Subsidiaries has assumed or
> > retained, by contract, any liabilities of any kind, fixed or contingent,
> > known or unknown, under any Environmental Law or with respect to any
> > Material of Environmental Concern.

3.18 Accuracy of Information, etc. No written statement or written information
(other than projections) contained in this Agreement, any other Loan Document,
the Confidential Information Memorandum or any other document, certificate or
written statement furnished to the Administrative Agent or the Lenders or any of
them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by or pursuant to this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading, except that the foregoing
representation and warranty does not apply to statements in or omissions from
the Confidential Information Memorandum made in reliance upon and in conformity
with information relating to any of the Agents or the Lenders furnished to the
Borrower by or on behalf of any Agent or Lender. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may

47



differ from the projected results set forth therein by a material amount. As of
the date hereof, the representations and warranties contained in the Acquisition
Documentation are true and correct in all material respects, except that any
representation regarding the subject matter contained in Section 3.1(c) hereof
shall be made as set forth in Section 3.1(c) hereof, without regard to the
applicable representation in the Asset Purchase Agreement.

3.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Stock are delivered to the Administrative Agent together with stock
powers endorsed to the Administrative Agent or in blank, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a)-1, (which financing statements have been duly completed and
delivered to the Administrative Agent) and such other filings as are specified
on Schedule 3 to the Guarantee and Collateral Agreement (all of which filings
have been duly completed), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 6.3). Schedule 3.19(a)-2 lists each UCC Financing Statement (other than
any naming the Administrative Agent as secured party) that (i) names any Loan
Party as debtor and (ii) will remain on file after the Amendment/Restatement
Effective Date.

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and, each such
Mortgage, as filed in the offices specified on Schedule 3.19(b), shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person, subject only to
Liens and other matters permitted by Section 6.3.

3.20 Solvency. The Borrower is, and the Borrower and its Subsidiaries on a
consolidated basis are, and after giving effect to the Acquisition and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.

3.21 Senior Indebtedness. The Obligations constitute "Senior Debt" of the
Borrower under and as defined in the Senior Subordinated Note Indenture. The
obligations of each Subsidiary Guarantor under the Guarantee and Collateral
Agreement constitute "Senior Debt" of such Subsidiary Guarantor under and as
defined in the Senior Subordinated Note Indenture.

3.22 Regulation H. No Mortgage encumbers improvements which are located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area

48



having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, except when flood
insurance as required by Regulation H has been obtained and is in full force and
effect as required by this Agreement.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Extension of Credit. The amendments to the Existing
Revolving Credit Agreement and the agreement of each Lender to make its initial
extension of credit on or after the Amendment/Restatement Effective Date are
subject to the satisfaction, prior to or concurrently with the making of any
extensions of credit on the Amendment/Restatement Effective Date, of the
following conditions precedent:

> > (a) Loan Documents. The Administrative Agent shall have received (i) this
> > Agreement, executed and delivered by a duly authorized officer of Holdings
> > and the Borrower, (ii) the Guarantee and Collateral Agreement, executed and
> > delivered by a duly authorized officer of Holdings, the Borrower and each
> > Subsidiary Guarantor and (iii) a Mortgage covering the real property located
> > in Wisconsin being acquired in the Acquisition (the "New Mortgaged
> > Property"), executed and delivered by a duly authorized officer of each
> > party thereto.
> > 
> > (b) Acquisition. The Borrower shall have acquired the Acquired Assets from
> > Nestlé Prepared Foods Company, Société Produits Nestlé S.A. and Nestec Ltd.
> > for a purchase price not exceeding $116,000,000 pursuant to the Acquisition
> > Documentation, and no material provision thereof shall have been waived,
> > amended, supplemented or otherwise modified; and the Administrative Agent
> > shall have received a certificate of the Borrower to the effect of the
> > foregoing provisions of this sentence. The product contribution statements
> > described in Section 3.1(c) shall reflect profit contribution of the
> > Acquired Assets (before corporate expenses) of not less than $19,500,000 for
> > the most recent period of twelve months covered by such profit contribution
> > statements.
> > 
> > (c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
> > received the Pro Forma Balance Sheet and the financial statements and
> > product contribution statements described in Section 3.1, which have been
> > received by the Administrative Agent in satisfactory form and substance.
> > 
> > (d) Approvals. All governmental and third party approvals necessary in
> > connection with the Acquisition, the financing contemplated hereby and the
> > continuing operations of Holdings, the Borrower and its Subsidiaries shall
> > have been obtained and be in full force and effect (other than any such
> > approvals which, if not obtained, would not have a Material Adverse Effect);
> > all applicable waiting periods shall have expired without any action being
> > taken or threatened by any competent authority which would restrain, prevent
> > or otherwise impose adverse conditions on the Acquisition or the financing
> > thereof (other than any such conditions which would not have a Material
> > Adverse Effect); and the Administrative Agent shall have received a
> > certificate of a Responsible Officer to the foregoing effect, which
> > certificate shall also either (i) certify that no such approvals are
> > required or (ii) have attached to it copies of any such required approvals.
> > 
> > 49
> > 
> > 
> > 
> > 
> > 
> > (e) Related Agreements. The Administrative Agent shall have received (in a
> > form reasonably satisfactory to the Administrative Agent), with a copy for
> > each Lender, true and correct copies, certified as to authenticity by the
> > Borrower, of the Acquisition Agreements.
> > 
> > (f) Fees. The Arranger and the Administrative Agent shall have received all
> > fees required to be paid, and all expenses for which invoices have been
> > presented (including reasonable fees, disbursements and other charges of
> > counsel to the Administrative Agent), on or before the Amendment/Restatement
> > Effective Date. All such amounts will be paid with proceeds of the Term
> > Loans made on the Amendment/Restatement Effective Date and will be reflected
> > in the funding instructions given by the Borrower to the Administrative
> > Agent on or before the Amendment/Restatement Effective Date.
> > 
> > (g) Business Plan. The Administrative Agent shall have received a
> > satisfactory business plan for fiscal years 2003-2010 and a satisfactory
> > written analysis of the business and prospects of the Borrower and its
> > Subsidiaries for the period from the Amendment/Restatement Effective Date
> > through the final maturity of the Term Loans which have been received in
> > satisfactory form.
> > 
> > (h) Fixed Charge Coverage Ratio As of the Amendment/Restatement Effective
> > Date, the Borrower's Fixed Charge Coverage Ratio (as defined in the Senior
> > Subordinated Note Indenture, and determined in accordance with Section 4.09
> > of the Senior Subordinated Note Indenture) shall not be less than 2.0 to
> > 1.0. The Lenders shall have received a certificate from the Borrower
> > containing all information and calculations necessary for determining
> > compliance with the foregoing requirement.
> > 
> > (i) Lien Searches. The Administrative Agent shall have received the results
> > of a recent lien search in each relevant jurisdiction with respect to the
> > Borrower and its Subsidiaries, and such search shall reveal no liens on any
> > of the assets of the Borrower or its Subsidiaries except for liens permitted
> > by Section 6.3 or liens to be discharged on or prior to the
> > Amendment/Restatement Effective Date pursuant to documentation satisfactory
> > to the Administrative Agent.
> > 
> > (j) Credit Ratings. The Borrower shall have received a rating with respect
> > to the Revolving Credit Commitments and the Loans or other extensions of
> > credit made thereunder of at least B1 from Moody's and B+ from S&P, and both
> > of such agencies shall have confirmed that such ratings are stable or being
> > considered for possible upgrade.
> > 
> > (k) Closing Certificate. The Administrative Agent shall have received a
> > certificate of each Loan Party, dated the Amendment/Restatement Effective
> > Date, substantially in the form of Exhibit C, with appropriate insertions
> > and attachments.
> > 
> > (l) Legal Opinions. The Administrative Agent shall have received the
> > following executed legal opinions:
> > 
> > (i) the legal opinion of Dechert LLP, counsel to the Borrower and its
> > Subsidiaries, substantially in the form of Exhibit F-1; and
> > 
> > 50
> > 
> > 
> > 
> > 
> > 
> > (ii) the legal opinion of local counsel in Wisconsin, which opinion shall be
> > in form and substance satisfactory to the Administrative Agent.
> 
> Each such legal opinion shall cover such other matters incident to the
> transactions contemplated by this Agreement as the Administrative Agent may
> reasonably require.
> 
> (m) Pledged Stock; Stock Power . Subject to Section 5.12(b), the
> Administrative Agent shall have received the certificates representing the
> shares of Capital Stock pledged pursuant to the Guarantee and Collateral
> Agreement, together with an undated stock power for each such certificate
> executed in blank by a duly authorized officer of the pledgor thereof.
> 
> (n) Filings, Registrations and Recordings. Each document (including, without
> limitation, any Uniform Commercial Code financing statement) required by the
> Security Documents or under law or reasonably requested by the Administrative
> Agent to be filed, registered or recorded in order to create in favor of the
> Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
> Collateral described therein, prior and superior in right to any other Person
> (other than with respect to Liens and other matters expressly permitted by
> Section 6.3), shall be in proper form for filing, registration or
> recordation.>
> 
> (o) Title Insurance; Flood Insurance. If requested by the Administrative
> Agent, the Administrative Agent shall have received, and the title insurance
> company issuing the policy referred to in clause (ii) below (the "Title
> Insurance Company") shall have received, maps or plats of an as-built survey
> of the sites of the New Mortgaged Property certified to the Title Insurance
> Company in a manner satisfactory to it, dated a date satisfactory to the
> Administrative Agent and the Title Insurance Company by an independent
> professional licensed land surveyor satisfactory to the Administrative Agent
> and the Title Insurance Company, which maps or plats and the surveys on which
> they are based shall be made in accordance with the Minimum Standard Detail
> Requirements for Land Title Surveys jointly established and adopted by the
> American Land Title Association and the American Congress on Surveying and
> Mapping in 1992 or any subsequent standards jointly adopted by such bodies,
> and, without limiting the generality of the foregoing, there shall be surveyed
> and shown on such maps, plats or surveys, to the extent required by the
> Administrative Agent, the following: (A) the locations on such sites of all
> the buildings, structures and other improvements and the established building
> setback lines; (B) the lines of streets abutting the sites and width thereof;
> (C) all access and other easements appurtenant to the sites; (D) all roadways,
> paths, driveways, easements, encroachments and overhanging projections and
> similar encumbrances affecting the sites, whether recorded, apparent from a
> physical inspection of the sites or otherwise known to the surveyor; (E) any
> encroachments on any adjoining property by the building structures and
> improvements on the sites; (F) if any site is described as being on a filed
> map, a legend relating the survey to said map; and (G) the flood zone
> designations, if any, in which the New Mortgaged Property is located.
> 
> (ii) The Administrative Agent shall have received in respect of the New
> Mortgaged Property a mortgagee's title insurance policy (or policies) or
> marked up
> 
> 51
> 
> 
> 
> unconditional binder for such insurance. Such policy shall (A) be in an amount
> satisfactory to the Administrative Agent; (B) be issued at ordinary rates; (C)
> insure that the Mortgage insured thereby creates a valid first Lien on the New
> Mortgaged Property free and clear of all defects and encumbrances, except as
> disclosed therein; (D) name the Administrative Agent for the benefit of the
> Lenders as the insured thereunder; (E) be in the form of ALTA Loan Policy -
> 1970 (Amended 10/17/70 and 10/17/84) (or equivalent policies) to the extent
> the Title Insurance Company is willing to issue the same, otherwise in the
> form of ALTA Loan Policy - 1992 (or equivalent policies); (F) contain such
> endorsements and affirmative coverage as the Administrative Agent may
> reasonably request and (G) be issued by title companies satisfactory to the
> Administrative Agent (including any such title companies acting as co-insurers
> or reinsurers, at the option of the Administrative Agent). The Administrative
> Agent shall have received evidence satisfactory to it that all premiums in
> respect of each such policy, all charges for mortgage recording tax, and all
> related expenses, if any, have been paid.
> 
> >
> 
> (iii) [Reserved]
> 
> (iv) The Administrative Agent shall have received a copy of all recorded
> documents referred to, or listed as exceptions to title in, the title policy
> or policies referred to in clause (ii) above and a copy of all other material
> documents affecting the New Mortgaged Property.
> 
> (v) The Administrative Agent shall have received satisfactory "date down
> endorsements" with respect to each of the Mortgages executed pursuant to the
> Existing Revolving Credit Agreement.
> 
> (p) Insurance. The Administrative Agent shall have received insurance
> certificates satisfying the requirements of Section 5.3 of the Guarantee and
> Collateral Agreement.
> 
> (q) Leverage Ratio. As of the Amendment/Restatement Effective Date, the ratio
> of the Borrower's Consolidated Total Debt to the Borrower's pro forma
> Consolidated EBITDA for the four consecutive fiscal quarters most recently
> ended (giving pro forma effect to the Acquisition as if it had been
> consummated on the first day of such period, with such adjustments as would be
> permissible under Regulation S-X of the Securities and Exchange Commission or
> as are otherwise acceptable to the Administrative Agent) shall not be greater
> than 5.25 to 1.0 (subject to adjustment for changes in purchase price of the
> Acquisition and projected increase in working capital associated with the
> Acquisition). The Lenders shall have received a certificate from the Borrower
> containing all information and calculations necessary for determining
> compliance with the foregoing requirement.
> 
> (r) Term Loans. Concurrently with the making of the initial extensions of
> credit hereunder on the Amendment/Restatement Effective Date, (i) the Term
> Loan Lenders shall have made available, and the Borrower shall have borrowed
> and obtained, the full amount of the Term Loans provided for in the Term Loan
> Agreement and (ii) all Loans (as defined in the Existing Revolving Credit
> Agreement) outstanding under the Existing
> 
> 52
> 
> 
> 
> Revolving Credit Agreement, together with all other amounts payable by the
> Borrower under the Existing Revolving Credit Agreement, shall have been repaid
> in full.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

> (a) Representations and Warranties. Each of the representations and warranties
> made by any Loan Party in or pursuant to this Agreement or any other Loan
> Document shall be true and correct on and as of such date as if made on and as
> of such date (unless stated to relate to an earlier date, in which case such
> representations and warranties shall be true and correct as of such earlier
> date).
> 
> (b) No Default. No Default or Event of Default shall have occurred and be
> continuing on such date or after giving effect to the making of the extensions
> of credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings and the Borrower shall and
shall cause each of its Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

> (a) as soon as available, but in any event within 90 days after the end of
> each fiscal year of the Borrower, a copy of the audited consolidated balance
> sheet of the Borrower and its consolidated Subsidiaries as at the end of such
> year and the related audited consolidated statements of income and of cash
> flows for such year, setting forth in each case in comparative form the
> figures as of the end of the previous year, reported on without a "going
> concern" or like qualification or exception, or qualification arising out of
> the scope of the audit, by KPMG, L.L.P. or other independent certified public
> accountants of nationally recognized standing;
> 
> (b) as soon as available, but in any event not later than 45 days after the
> end of each of the first three quarterly periods of each fiscal year of the
> Borrower, the unaudited consolidated balance sheet of the Borrower and its
> consolidated Subsidiaries as at the end of such quarter and the related
> unaudited consolidated statements of income and of cash flows for such quarter
> and the portion of the fiscal year through the end of such quarter, setting
> forth in each case in comparative form the figures as of the end of and for
> the
> 
> 53
> 
> 
> 
> corresponding period in the previous year, certified by a Responsible Officer
> as being fairly stated in all material respects (subject to normal year-end
> audit adjustments); and
> 
> (c) as soon as available, but in any event not later than 45 days after the
> end of each month occurring during each fiscal year of the Borrower (other
> than the third, sixth, ninth and twelfth such month), the unaudited
> consolidated balance sheets of the Borrower and its Subsidiaries as at the end
> of such month and the related unaudited consolidated statements of income and
> of cash flows for such month and the portion of the fiscal year through the
> end of such month, setting forth in each case in comparative form the figures
> as of the end of and for the corresponding period in the previous year,
> certified by a Responsible Officer as being fairly stated in all material
> respects (subject to normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

5.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender, or, in the case of clause (h), to the relevant Lender:

> (a) concurrently with the delivery of the financial statements referred to in
> Section 5.1(a), a certificate of the independent certified public accountants
> reporting on such financial statements stating that in making the examination
> necessary therefor no knowledge was obtained of any Default or Event of
> Default, except as specified in such certificate;>
> 
> (b) concurrently with the delivery of any financial statements pursuant to
> Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
> best of such Responsible Officer's knowledge, each Loan Party during such
> period has observed or performed all of its covenants and other agreements,
> and satisfied every condition, contained in this Agreement and the other Loan
> Documents to which it is a party to be observed, performed or satisfied by it,
> and that such Responsible Officer has obtained no knowledge of any Default or
> Event of Default except as specified in such certificate and (ii) in the case
> of quarterly or annual financial statements, (x) a Compliance Certificate
> containing all information and calculations necessary for determining
> compliance by Holdings, the Borrower and its Subsidiaries with the provisions
> of this Agreement referred to therein as of the last day of the fiscal quarter
> or fiscal year of the Borrower, as the case may be, and (y) to the extent not
> previously disclosed to the Administrative Agent, a listing of any
> Intellectual Property acquired by any Loan Party since the date of the most
> recent list delivered pursuant to this clause (y) (or, in the case of the
> first such list so delivered, since the Amendment/Restatement Effective Date);
> 
> (c) as soon as available, and in any event no later than 45 days after the end
> of each fiscal year of the Borrower, a detailed consolidated budget for the
> following fiscal year (including a projected consolidated balance sheet of the
> Borrower and its Subsidiaries as of the end of the following fiscal year, and
> the related consolidated
> 
> 54
> 
> 
> 
> statements of projected cash flow, projected changes in financial position and
> projected income), and, as soon as available, significant revisions, if any,
> of such budget and projections with respect to such fiscal year (collectively,
> the "Projections"), which Projections shall in each case be accompanied by a
> certificate of a Responsible Officer stating that such Projections are based
> on reasonable estimates, information and assumptions and that such Responsible
> Officer has no reason to believe that such Projections are incorrect or
> misleading in any material respect;
> 
> (d) within 45 days after the end of each fiscal quarter of the Borrower, a
> narrative discussion and analysis of the financial condition and results of
> operations of the Borrower and its Subsidiaries for such fiscal quarter and
> for the period from the beginning of the then current fiscal year to the end
> of such fiscal quarter, as compared to the portion of the Projections covering
> such periods and to the comparable periods of the previous year;
> 
> (e) no later than 2 Business Days prior to the effectiveness thereof, copies
> of substantially final drafts of any proposed material amendment, supplement,
> waiver or other modification with respect to the Acquisition Agreements;
> 
> (f) within five days after the same are sent, copies of all financial
> statements and reports that Holdings or the Borrower sends to the holders of
> any class of its debt securities or public equity securities and, within five
> days after the same are filed, copies of all financial statements and reports
> that the Holdings or Borrower may make to, or file with, the SEC;
> 
> (g) as soon as possible and in any event within 5 days of obtaining knowledge
> thereof: (i) a description of any development, event, or condition that,
> individually or in the aggregate with other developments, events or
> conditions, could reasonably be expected to result in the payment by the
> Borrower and its Subsidiaries, in the aggregate, of a Material Environmental
> Amount; and (ii) any notice that any governmental authority may deny any
> application for an Environmental Permit sought by, or revoke or refuse to
> renew any Environmental Permit held by, the Borrower which could reasonably be
> expected to have a Material Adverse Effect; and>
> 
> (h) promptly, such additional financial and other information as any Lender
> may from time to time reasonably request.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
Holdings, the Borrower or its Subsidiaries, as the case may be.

5.4 Conduct of Business and Maintenance of Existence, etc. Preserve, renew and
keep in full force and effect its corporate existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of

55



its business, except, in each case, as otherwise permitted by Section 6.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.5 Maintenance of Property; Insurance. (a) Keep all Property and systems useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b)maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender upon reasonable notice to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
at any reasonable time and as often as may reasonably be desired and to discuss
the business, operations, properties and financial and other condition of
Holdings, the Borrower and its Subsidiaries with officers and employees of
Holdings, the Borrower and its Subsidiaries and with its independent certified
public accountants.

5.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

> (a) the occurrence of any Default or Event of Default;
> 
> (b) any (i) default or event of default under any Contractual Obligation of
> Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
> investigation or proceeding which may exist at any time between Holdings, the
> Borrower or any of its Subsidiaries and any Governmental Authority, that in
> either case, if not cured or if adversely determined, as the case may be,
> could reasonably be expected to have a Material Adverse Effect;
> 
> (c) any litigation or proceeding affecting Holdings, the Borrower or any of
> its Subsidiaries in which the amount involved is $2,000,000 or more and not
> covered by insurance or in which injunctive or similar relief is sought;
> 
> (d) the following events, as soon as possible and in any event within 30 days
> after the Borrower knows or has reason to know thereof: (i) the occurrence of
> any Reportable Event with respect to any Plan, a failure to make any required
> contribution to a Plan, the creation of any Lien in favor of the PBGC or a
> Plan or any withdrawal from, or the termination, Reorganization or Insolvency
> of, any Multiemployer Plan or (ii) the institution of proceedings or the
> taking of any other action by the PBGC or the Borrower or any Commonly
> Controlled Entity or any Multiemployer Plan with respect to the withdrawal
> from, or the termination, Reorganization or Insolvency of, any Plan that in
> 
> 56
> 
> 
> 
> any case under clause (i) or (ii) may reasonably be expected to result in
> liability of more than $2,000,000;
> 
> (e) any amendment or other modification of any of the documents described in
> Section 6.9; and
> 
> (f) any development or event that has had or could reasonably be expected to
> have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

5.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, or contest such
orders and directives by appropriate legal means.

5.9 Interest Rate Protection. In the case of the Borrower, maintain Hedge
Agreements to the extent necessary to provide that at least 50% of the sum of
the aggregate principal amount of the Term Loans and of the Senior Subordinated
Notes is subject to either a fixed interest rate or interest rate protection for
a period of not less than three years, which Hedge Agreements shall have terms
and conditions reasonably satisfactory to the Administrative Agent.

5.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Amendment/Restatement Effective Date by the Borrower or any of its
Subsidiaries (other than (v) any leasehold interests in real property, (w) any
Intellectual Property to the extent creation of a security interest therein
would be contractually prohibited, (x) any Property described in paragraph (b)
or paragraph (c) of this Section, (y) any Property subject to a Lien expressly
permitted by Section 6.3(g) and (z) Property acquired by an Excluded Foreign
Subsidiary) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such Property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such Property (subject to Liens permitted by
Section 6.3), including without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as

57



may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Amendment/Restatement Effective Date by the Borrower or any of its Subsidiaries
(other than any such real property owned by an Excluded Foreign Subsidiary or
subject to a Lien expressly permitted by Section 6.3(g)), promptly (i) execute
and deliver a first priority Mortgage in favor of the Administrative Agent, for
the benefit of the Lenders, covering such real property, (ii) if requested by
the Administrative Agent, provide the Lenders with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real estate as well as a current ALTA survey thereof,
together with a surveyor's certificate and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
covering matters consistent with those covered by opinions of counsel delivered
on the Amendment/Restatement Effective Date relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Subsidiary of the Borrower (other than an Excluded
Foreign Subsidiary) created or acquired after the Amendment/Restatement
Effective Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary), by the
Borrower or any of its Subsidiaries, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
the Borrower or any of its Subsidiaries, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (subject to Liens and other
matters permitted by Section 6.3 and excluding leasehold interests in real
property, and Intellectual Property to the extent creation of a security
interest therein would be contractually prohibited), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
covering matters consistent with those covered by the opinions delivered by
Dechert LLP on the Amendment/Restatement Effective Date relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Amendment/Restatement Effective Date by the Borrower or any of its
Subsidiaries,

58



promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable in order to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by the Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

5.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request,
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

5.12 Post-Closing Action. Within 30 days after the Amendment/Restatement
Effective Date, cause to be delivered:

(a) to the Administrative Agent and the Lenders, a legal opinion of Canadian
counsel covering such matters with respect to the Borrower's Canadian Subsidiary
and its obligations as a guarantor under the Guarantee and Collateral Agreement
as the Administrative Agent shall reasonably request; and

(b) to the Administrative Agent, certificates representing the remaining 35% of
the shares of Capital Stock of Les Produits Alimentaires Jacques et Fils Inc.
not previously delivered pursuant to Section 4.1(m), together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.

SECTION 6. NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Revolving Credit Commitments remain in effect, any Letter of Credit remains
outstanding or any

59



Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Subsidiaries
to, and, in the case of Section 6.16, Holdings shall not, directly or
indirectly:

6.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

Fiscal Quarter

Consolidated
Leverage Ratio

   

FQ3 2003

6.00 to 1.0

FQ4 2003

6.00 to 1.0

FQ1 2004

6.00 to 1.0

FQ2 2004

6.00 to 1.0

FQ3 2004

6.00 to 1.0

FQ4 2004

5.75 to 1.0

FQ1 2005

5.75 to 1.0

FQ2 2005

5.75 to 1.0

FQ3 2005

5.75 to 1.0

FQ4 2005

5.50 to 1.0

FQ1 2006

5.50 to 1.0

FQ2 2006

5.50 to 1.0

FQ3 2006

5.50 to 1.0

FQ4 2006

5.25 to 1.0

FQ1 2007

5.25 to 1.0

FQ2 2007

5.25 to 1.0

FQ3 2007

5.25 to 1.0

FQ4 2007

5.00 to 1.0

FQ1 2008

5.00 to 1.0

FQ2 2008

5.00 to 1.0

FQ3 2008

5.00 to 1.0

FQ4 2008

4.75 to 1.0

FQ1 2009

4.75 to 1.0

FQ2 2009

4.75 to 1.0

   

60



(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:

 Fiscal Quarter

 Consolidated Senior
Leverage Ratio

FQ3 2003

2.50 to 1.0

FQ4 2003

2.50 to 1.0

FQ1 2004

2.50 to 1.0

FQ2 2004

2.50 to 1.0

FQ3 2004

2.50 to 1.0

FQ4 2004

2.50 to 1.0

FQ1 2005

2.25 to 1.0

FQ2 2005

2.25 to 1.0

FQ3 2005

2.25 to 1.0

FQ4 2005

2.25 to 1.0

FQ1 2006

2.00 to 1.0

FQ2 2006

2.00 to 1.0

FQ3 2006

2.00 to 1.0

FQ4 2006

2.00 to 1.0

FQ1 2007

2.00 to 1.0

FQ2 2007

2.00 to 1.0

FQ3 2007

2.00 to 1.0

FQ4 2007

2.00 to 1.0

FQ1 2008

2.00 to 1.0

FQ2 2008

2.00 to 1.0

FQ3 2008

2.00 to 1.0

FQ4 2008

2.00 to 1.0

FQ1 2009

2.00 to 1.0

FQ2 2009

2.00 to 1.0

   

61



(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

                                     Fiscal Quarter

Consolidated Interest
Coverage Ratio

   

                                    FQ3 2003

2.00 to 1.0

                                    FQ4 2003

2.00 to 1.0

                                    FQ1 2004

2.00 to 1.0

                                    FQ2 2004

2.00 to 1.0

                                    FQ3 2004

2.00 to 1.0

                                    FQ4 2004

2.00 to 1.0

                                    FQ1 2005

2.00 to 1.0

                                    FQ2 2005

2.00 to 1.0

                                    FQ3 2005

2.00 to 1.0

                                    FQ4 2005

2.00 to 1.0

                                    FQ1 2006

2.25 to 1.0

                                    FQ2 2006

2.25 to 1.0

62





                                     Fiscal Quarter

Consolidated Interest
Coverage Ratio

                                    FQ3 2006

2.25 to 1.0

                                    FQ4 2006

2.25 to 1.0

                                    FQ1 2007

2.50 to 1.0

                                    FQ2 2007

2.50 to 1.0

                                    FQ3 2007

2.50 to 1.0

                                    FQ4 2007

2.50 to 1.0

                                    FQ1 2008

2.50 to 1.0

                                    FQ2 2008

2.50 to 1.0

                                    FQ3 2008

2.50 to 1.0

                                    FQ4 2008

2.50 to 1.0

                                    FQ1 2009

2.50 to 1.0

                                    FQ2 2009

2.50 to 1.0

   

6.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

> (a) Indebtedness of any Loan Party pursuant to any Loan Document;
> 
> (b) (i) prior to the Senior Subordinated Notes I Termination Date,
> Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
> Borrower or any other Subsidiary and (ii) on or after the Senior Subordinated
> Notes I Termination Date, Indebtedness of the Borrower to any Subsidiary and
> of any Wholly Owned Subsidiary Guarantor to the Borrower or any other
> Subsidiary;
> 
> (c) Indebtedness (including, without limitation, Capital Lease Obligations)
> secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
> not to exceed $5,000,000 at any one time outstanding;
> 
> (d) Indebtedness outstanding on the Amendment/Restatement Effective Date and
> listed on Schedule 6.2(d) and any refinancings, refundings, renewals or
> extensions thereof (without any increase in the principal amount thereof or
> any shortening of the maturity of any principal amount thereof);
> 
> (e) Guarantee Obligations made in the ordinary course of business by the
> Borrower or any of its Subsidiaries of obligations of the Borrower or any
> Subsidiary Guarantor;
> 
> (f) Indebtedness of the Borrower and the other Loan Parties under the Term
> Loan Agreement and any promissory notes issued thereunder;
> 
> (g) (i) Indebtedness of the Borrower in respect of the Senior Subordinated
> Notes in an aggregate principal amount not to exceed $220,000,000, (ii)
> Guarantee Obligations of any Subsidiary Guarantor in respect of such
> Indebtedness; provided that in the case of any Subsidiary Guarantor, such
> Guarantee Obligations are subordinated to the obligations
> 
> 63
> 
> 
> 
> of such Subsidiary Guarantor under the Guarantee and Collateral Agreement to
> the same extent as the obligations of the Borrower in respect of the Senior
> Subordinated Notes are subordinated to the Obligations and (iii) Indebtedness
> of the Borrower that refinances Senior Subordinated Notes and Guarantee
> Obligations of any Subsidiary Guarantor in respect of such refinancing
> Indebtedness; provided, that (A) such refinancing Indebtedness and Guarantee
> Obligations shall be subordinated to the obligations of the Borrower and the
> Subsidiary Guarantors under the Loan Documents to the same extent as the
> obligations of the Borrower and the Subsidiary Guarantors in respect of the
> Senior Subordinated Notes are subordinated, (B) the maturity date of such
> refinancing Indebtedness shall be no earlier than six months after the final
> maturity date of the Term Loans and (C) the terms of such refinancing
> Indebtedness, taken as a whole, shall not be materially less favorable to the
> Borrower and the Subsidiary Guarantors than the terms of the Senior
> Subordinated Notes;
> 
> (h) Indebtedness of the Borrower issued to sellers of assets acquired in a
> Permitted Acquisition; provided, that (i) not more than $15,000,000 in
> aggregate principal amount of such Indebtedness may be outstanding at any one
> time, (ii) such Indebtedness shall provide for no payment of principal, and no
> payment of interest other than payments in kind, to be made thereunder until
> the date which is 91 days after the final maturity date of the Term Loans and
> (iii) such Indebtedness shall be subordinated to the Term Loans, Revolving
> Credit Loans, Swing Line Loans and Reimbursement Obligations on terms and
> conditions reasonably satisfactory to the Administrative Agent;
> 
> (i) Indebtedness secured by Liens permitted by Section 6.3(l); provided, that
> the aggregate principal amount of such Indebtedness, plus the aggregate
> principal amount of Indebtedness permitted by Section 6.2(c), shall not at any
> time exceed $10,000,000; and
> 
> (j) other unsecured Indebtedness, not included in clauses (a) through (i)
> above, not to exceed $10,000,000 at any time outstanding.

6.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

> (a) Liens for taxes not yet due or which are being contested in good faith by
> appropriate proceedings, provided that adequate reserves with respect thereto
> are maintained on the books of the Borrower or its Subsidiaries, as the case
> may be, in conformity with GAAP;
> 
> (b) carriers', warehousemen's, mechanics', materialmen's, repairmen's,
> landlord's or other like Liens arising in the ordinary course of business
> which are not overdue for a period of more than 30 days or that are being
> contested in good faith by appropriate proceedings;
> 
> (c) pledges or deposits in connection with workers' compensation, unemployment
> insurance and other social security legislation;
> 
> 64
> 
> 
> 
> 
> 
> (d) deposits to secure the performance of bids, trade contracts (other than
> for borrowed money), leases, statutory obligations, surety and appeal bonds,
> performance bonds and other obligations of a like nature incurred in the
> ordinary course of business;
> 
> (e) easements, rights-of-way, restrictions, encroachments (onto the Property
> or by improvements located on the Property, onto adjoining property or rights
> of way or onto easement areas) and other similar encumbrances and title
> defects incurred in the ordinary course of business that, in the aggregate,
> are not substantial in amount and which do not in any case materially detract
> from the value of the Property subject thereto or materially interfere with
> the ordinary conduct of the business of the Borrower or any of its
> Subsidiaries;
> 
> (f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
> Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
> to cover any additional Property after the Amendment/Restatement Effective
> Date and that the amount of Indebtedness secured thereby is not increased;
> 
> (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
> incurred pursuant to Section 6.2(c) to finance the acquisition of fixed or
> capital assets, provided that (i) such Liens shall be created substantially
> simultaneously with the acquisition of such fixed or capital assets, (ii) such
> Liens do not at any time encumber any Property other than the Property
> financed by such Indebtedness and (iii) the amount of Indebtedness secured
> thereby is not increased;
> 
> (h) Liens created pursuant to the Security Documents;
> 
> (i) any interest or title of a lessor under any lease entered into by the
> Borrower or any other Subsidiary in the ordinary course of its business and
> covering only the assets so leased;
> 
> (j) judgment liens which would not create any Event of Default;
> 
> (k) licenses of Intellectual Property in the ordinary course of business;
> 
> (l) liens on fixed assets existing at the time such fixed assets are acquired
> in connection with a Permitted Acquisition and not created in contemplation
> thereof;
> 
> (m) deposits in an aggregate amount not to exceed $1,000,000 made in the
> ordinary course of business to secure liability insurance carriers;
> 
> (n) Permitted Exceptions (as such term is defined in the Mortgages) which, in
> the aggregate, could not reasonably be expected to have a Material Adverse
> Effect; and
> 
> (o) Liens not otherwise permitted by this Section 6.3, so long as neither (i)
> the aggregate outstanding principal amount of the obligations secured thereby
> nor (ii) the aggregate fair market value (determined as of the date such Lien
> is incurred) of the assets subject thereto exceeds $5,000,000 at any one time.

65





6.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

> (a) any Subsidiary may be merged or consolidated with or into the Borrower
> (provided that the Borrower shall be the continuing or surviving corporation)
> or with or into any Subsidiary Guarantor (provided that such Subsidiary
> Guarantor shall be the continuing or surviving corporation); and
> 
> (b) any Subsidiary may Dispose of any or all of its assets (upon voluntary
> liquidation or otherwise) to the Borrower or any Subsidiary Guarantor.

6.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary's Capital Stock to any Person, except:

> (a) the Disposition of obsolete or worn out property in the ordinary course of
> business;
> 
> (b) the sale of inventory in the ordinary course of business;
> 
> (c) Dispositions permitted by Section 6.4(b);
> 
> (d) the sale or issuance of any Subsidiary's Capital Stock to the Borrower or
> any Subsidiary Guarantor;
> 
> (e) the Disposition of other assets in any fiscal year of the Borrower that
> contributed, in the aggregate, not more than 20% of Consolidated EBITDA for
> the prior fiscal year; provided, that (i) in the case of each such
> Disposition, the Borrower shall be in pro forma compliance with the financial
> covenants set forth in Section 6.1 after giving effect to such Disposition
> (determined on the assumption that such Disposition and the repayment of any
> Indebtedness resulting therefrom had occurred on the first day of the relevant
> period measured by such covenants) and (ii) in the case of any such
> Disposition yielding Net Cash Proceeds of $1,000,000 or more, the
> Administrative Agent shall have received a certificate of a Responsible
> Officer to the effect set forth in the foregoing clause (i) and showing
> calculations thereof; and
> 
> (f) any Disposition constituting a Recovery Event, provided, that the
> requirements of Section 2.7(b) are complied with in connection therewith.

6.6 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of Holdings, the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Holdings, the Borrower or any Subsidiary, or enter into any
derivatives or other

66



transaction with any financial institution, commodities or stock exchange or
clearinghouse (a "Derivatives Counterparty") obligating Holdings, the Borrower
or any Subsidiary to make payments to such Derivatives Counterparty as a result
of any change in market value of any such Capital Stock (collectively,
"Restricted Payments"), except that (i) any Subsidiary may make Restricted
Payments to the Borrower or any Subsidiary Guarantor and (ii) the Borrower may
pay dividends to Holdings (A) in an amount not to exceed $100,000 in any fiscal
year to be used to pay corporate overhead expenses incurred in the ordinary
course of business, (B) in an amount equal to the Permitted Stock Repurchase
Amount and (C) to permit repurchase of Holdings capital stock from the Sponsor
for resale to management and employees of the Borrower and its Subsidiaries so
long as the proceeds thereof are immediately reinvested in the common equity of
the Borrower.

6.7 Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding, for any fiscal
year set forth below, the amount set forth below opposite such fiscal year:

Fiscal Year

Amount

   

2003

$ 8,500,000

2004

$ 9,750,000

2005

$ 10,250,000

2006

$ 11,000,000

2007

$ 11,500,000

2008

$ 12,000,000

2009

$ 12,750,000

   



provided, that (i) any such amount referred to above, if not so expended in the
fiscal year for which it is permitted, may be carried over for expenditure in
the next succeeding fiscal year and (ii) Capital Expenditures made pursuant to
this clause (a) during any fiscal year shall be deemed made, first, in respect
of amounts permitted for such fiscal year as provided in the table above and
second, in respect of amounts carried over from the prior fiscal year pursuant
to subclause (i) above and (b) Capital Expenditures made with the proceeds of
any Reinvestment Deferred Amount.

6.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, "Investments"), except:

> (a) extensions of trade credit in the ordinary course of business;
> 
> (b) investments in Cash Equivalents;
> 
> (c) Investments arising in connection with the incurrence and lending of
> Indebtedness permitted by Sections 6.2(b) and (e);
> 
> 67
> 
> 
> 
> 
> 
> (d) loans and advances to employees of Holdings, the Borrower or any
> Subsidiaries of the Borrower in the ordinary course of business (including,
> without limitation, for travel, entertainment and relocation expenses) in an
> aggregate amount for the Borrower and its Subsidiaries not to exceed
> $1,000,000 at any one time outstanding;
> 
> (e) the Acquisition;
> 
> (f) Permitted Acquisitions; and
> 
> (g) Investments (other than those relating to the incurrence of Indebtedness
> permitted by Section 6.8(c)) by the Borrower or any of its Subsidiaries in the
> Borrower or any Person that, prior to such investment, is a Subsidiary
> Guarantor

6.9 Limitation on Optional Payments and Modifications of Debt Instruments, etc.
Except as permitted by Section 6.2(g), make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of, or otherwise
voluntarily or optionally defease, the Senior Subordinated Notes or any
Indebtedness that refinances the Senior Subordinated Notes, or segregate funds
for any such payment, prepayment, repurchase, redemption or defeasance, or enter
into any derivative or other transaction with any Derivatives Counterparty
obligating the Borrower or any Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of the Senior
Subordinated Notes or any Indebtedness that refinances the Senior Subordinated
Notes, (b) amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Subordinated Notes or the Senior Subordinated Note Indenture or the
indenture or instruments governing any Indebtedness that refinances the Senior
Notes (other than any such amendment, modification, waiver or other change which
(i) would extend the maturity or reduce the amount of any payment of principal
thereof, reduce the rate or extend the date for payment of interest thereon or
relax any covenant or other restriction applicable to the Borrower or any of its
Subsidiaries and (ii) does not involve the payment of a consent fee), (c)
designate any Indebtedness (other than the Obligations) as "Designated Senior
Indebtedness" for the purposes of the Senior Subordinated Note Indenture or the
indenture or instruments governing any Indebtedness that refinances the Senior
Notes or (d) amend its certificate of incorporation in any manner materially
adverse to the Lenders.

6.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the Borrower or
such Subsidiary, as the case may be, and (c) upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm's length transaction with a Person that is not
an Affiliate. Notwithstanding the foregoing, so long as no Default or Event of
Default shall be in existence, (i) the Borrower and its Subsidiaries may pay to
the Sponsor and its Control Investment Affiliates fees and expenses pursuant to
a management agreement approved by the board of directors of the Borrower in an
aggregate amount not to exceed the lesser of (a) 1.0% of Consolidated EBITDA for
the period in respect of which such fees are to be paid or (b) the amount
permitted to be paid under the terms

68



of the Senior Subordinated Note Indenture; and (ii) the Borrower may pay
transaction fees to the Sponsor or any affiliates thereof in connection with the
Acquisition or any other Permitted Acquisitions made by a Loan Party in an
amount not to exceed 1% of the total transaction value of the Acquisition or
such other Permitted Acquisitions, as applicable.

6.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

6.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than the Saturday nearest to December 31 or
change the Borrower's method of determining fiscal quarters.

6.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than this
Agreement, the Term Loan Agreement and the other Loan Documents and any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).

6.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement (after giving effect
to the Acquisition) or that are reasonably related thereto.

6.15 Limitation on Amendments to Acquisition Documentation. (a) Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the indemnities and licenses furnished to the Borrower or any of
its Subsidiaries pursuant to the Acquisition Documentation such that after
giving effect thereto such indemnities or licenses shall be materially less
favorable to the interests of the Loan Parties or the Lenders with respect
thereto or (b) otherwise amend, supplement or otherwise modify the terms and
conditions of the Acquisition Documentation except to the extent that any such
amendment, supplement or modification could not reasonably be expected to have a
Material Adverse Effect.

6.16 Limitation on Activities of Holdings. In the case of Holdings,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than those
incidental to its ownership of the Capital Stock of the Borrower and Capital
Stock of other entities, (b) incur, create, assume or suffer to exist any
Indebtedness or other liabilities or financial obligations, except (i)
nonconsensual obligations imposed by operation of law, (ii) pursuant to the Loan
Documents to which it is a party, (iii) obligations with respect to its Capital
Stock, and (iv) Indebtedness of Holdings issued to sellers

69



of assets purchased by Holdings or a Subsidiary of Holdings (provided that (A)
such Indebtedness is subordinated to the Term Loans, Revolving Credit Loans,
Swing Line Loans and Reimbursement Obligations, (B) such Indebtedness shall
provide for no payment of principal, and no payment of interest other than
payments in kind, to be made thereunder until the date which is 91 days after
the final maturity date of the Term Loans and (C) such Indebtedness shall have
no covenants other than a covenant to pay principal and interest, covenants not
to make any payment in respect of equity or junior debt prior to payment of such
Indebtedness, and customary informational covenants, such as a covenant to
provide financial statements) or (c) own, lease, manage or otherwise operate any
properties or assets other than cash equivalents and shares of Capital Stock of
the Borrower and other entities.

6.17 Limitation on Withdrawal of Reinvestment Deferred Amount. To the extent
that the Borrower, in calculating Consolidated Total Debt, deducts an amount in
respect of all or any portion of the then outstanding aggregate Reinvestment
Deferred Amount on deposit in an account subject to the Lien of the Guarantee
and Collateral Agreement, withdraw any such funds from such account unless,
before and after giving effect to such withdrawal, (a) no Default or Event of
Default shall have occurred and be continuing and (b) each of the
representations and warranties made by any Loan Party in or pursuant to this
Agreement or any other Loan Document shall be true and correct on and as of such
date as if made on and as of such date.

6.18 Limitation on Subsidiaries. At any time prior to the Senior Subordinated
Notes I Termination Date, create or acquire any new Subsidiary other than any
Subsidiary that becomes a Wholly Owned Subsidiary Guarantor on the date of such
creation or acquisition.

SECTION 7. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

> (a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
> Obligation when due in accordance with the terms hereof; or the Borrower shall
> fail to pay any interest on any Loan or Reimbursement Obligation, or any other
> amount payable hereunder or under any other Loan Document, within five days
> after any such interest or other amount becomes due in accordance with the
> terms hereof; or
> 
> (b) Any representation or warranty made or deemed made by any Loan Party
> herein or in any other Loan Document or that is contained in any certificate,
> document or financial or other written statement furnished by it at any time
> under or in connection with this Agreement or any other Loan Document shall
> prove to have been inaccurate in any material respect on or as of the date
> made or deemed made or furnished; or
> 
> (c) (i) Any Loan Party shall default in the observance or performance of any
> agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to
> Holdings and the Borrower only), Section 5.7(a) or Section 6, or Section 5.6
> of the Guarantee and Collateral Agreement, or (ii) an "Event of Default" under
> and as defined in any Mortgage shall have occurred and be continuing; or
> 
> 70
> 
> 
> 
> 
> 
> (d) Any Loan Party shall default in the observance or performance of any other
> agreement contained in this Agreement or any other Loan Document (other than
> as provided in paragraphs (a) through (c) of this Section), and such default
> shall continue unremedied for a period of 30 days; or
> 
> (e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
> making any payment of any principal of any Indebtedness (including, without
> limitation, any Guarantee Obligation, but excluding the Loans and
> Reimbursement Obligations) on the scheduled or original due date with respect
> thereto; or (ii) default in making any payment of any interest on any such
> Indebtedness beyond the period of grace, if any, provided in the instrument or
> agreement under which such Indebtedness was created; or (iii) default in the
> observance or performance of any other agreement or condition relating to any
> such Indebtedness or contained in any instrument or agreement evidencing,
> securing or relating thereto, or any other event shall occur or condition
> exist, the effect of which default or other event or condition is to cause, or
> to permit the holder or beneficiary of such Indebtedness (or a trustee or
> agent on behalf of such holder or beneficiary) to cause, with the giving of
> notice if required, such Indebtedness to become due prior to its stated
> maturity or (in the case of any such Indebtedness constituting a Guarantee
> Obligation) to become payable; provided, that a default, event or condition
> described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
> time constitute an Event of Default unless, at such time, one or more
> defaults, events or conditions of the type described in clauses (i), (ii) and
> (iii) of this paragraph (e) shall have occurred and be continuing with respect
> to Indebtedness the outstanding principal amount of which exceeds in the
> aggregate $5,000,000; or
> 
> (f) (i) Holdings, the Borrower or any of its Subsidiaries shall commence any
> case, proceeding or other action (A) under any existing or future law of any
> jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
> reorganization or relief of debtors, seeking to have an order for relief
> entered with respect to it, or seeking to adjudicate it a bankrupt or
> insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
> liquidation, dissolution, composition or other relief with respect to it or
> its debts, or (B) seeking appointment of a receiver, trustee, custodian,
> conservator or other similar official for it or for all or any substantial
> part of its assets, or Holdings, the Borrower or any of its Subsidiaries shall
> make a general assignment for the benefit of its creditors; or (ii) there
> shall be commenced against Holdings, the Borrower or any of its Subsidiaries
> any case, proceeding or other action of a nature referred to in clause (i)
> above that (A) results in the entry of an order for relief or any such
> adjudication or appointment or (B) remains undismissed, undischarged or
> unbonded for a period of 60 days; or (iii) there shall be commenced against
> Holdings, the Borrower or any of its Subsidiaries any case, proceeding or
> other action seeking issuance of a warrant of attachment, execution, distraint
> or similar process against all or any substantial part of its assets that
> results in the entry of an order for any such relief that shall not have been
> vacated, discharged, or stayed or bonded pending appeal within 60 days from
> the entry thereof; or (iv) Holdings, the Borrower or any of its Subsidiaries
> shall take any action in furtherance of, or indicating its consent to,
> approval of, or acquiescence in, any of the acts set forth in clause (i),
> (ii), or (iii) above; or (v) Holdings, the Borrower or any of its
> 
> 71
> 
> 
> 
> Subsidiaries shall generally not, or shall be unable to, or shall admit in
> writing its inability to, pay its debts as they become due; or
> 
> (g) (i) Any Person shall engage in any "prohibited transaction" (as defined in
> Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
> "accumulated funding deficiency" (as defined in Section 302 of ERISA), whether
> or not waived, shall exist with respect to any Plan or any Lien in favor of
> the PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
> Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
> proceedings shall commence to have a trustee appointed (or a trustee shall be
> appointed) to administer, or to terminate, any Single Employer Plan, which
> Reportable Event or commencement of proceedings or appointment of a trustee
> is, in the reasonable opinion of the Required Lenders, likely to result in the
> termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
> Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
> Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
> of the Required Lenders is likely to, incur any liability in connection with a
> withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan
> or (vi) any other similar event or condition shall occur or exist with respect
> to a Plan other than in the ordinary course of business; and in each case in
> clauses (i) through (vi) above, such event or condition, together with all
> other such events or conditions, if any, could, in the sole judgment of the
> Required Lenders, reasonably be expected to have a Material Adverse Effect; or
> 
> (h) One or more judgments or decrees shall be entered against Holdings, the
> Borrower or any of its Subsidiaries involving for Holdings, the Borrower and
> its Subsidiaries taken as a whole a liability (not paid or fully covered by
> insurance as to which the relevant insurance company has acknowledged
> coverage) of $5,000,000 or more, and all such judgments or decrees shall not
> have been vacated, discharged, stayed or bonded pending appeal within 30 days
> from the entry thereof; or
> 
> (i) Any of the Security Documents shall cease, for any reason, to be in full
> force and effect, or any Loan Party or any Affiliate of any Loan Party shall
> so assert, or any Lien created by any of the Security Documents shall cease to
> be enforceable and of the same effect and priority purported to be created
> thereby; or
> 
> (j) The guarantee contained in Section 2 of the Guarantee and Collateral
> Agreement shall cease, for any reason, to be in full force and effect or any
> Loan Party or any Affiliate of any Loan Party shall so assert; or
> 
> (k) (i) The Permitted Investors shall cease to have the power to vote or
> direct the voting of securities having a majority of the ordinary voting power
> for the election of directors of Holdings (determined on a fully diluted
> basis); (ii) the Permitted Investors shall cease to own of record and
> beneficially at least 51% of the common stock of Holdings, (iii) Holdings
> shall cease to own and control, of record and beneficially, directly, 100% of
> each class of outstanding Capital Stock of the Borrower free and clear of all
> Liens (except Liens created by the Guarantee and Collateral Agreement); or
> (iv) a Specified Change of Control shall occur; or
> 
> 72
> 
> 
> 
> 
> 
> (l) The Senior Subordinated Notes or the guarantees thereof shall cease, for
> any reason, to be validly subordinated to the Obligations or the obligations
> of the Subsidiary Guarantors under the Guarantee and Collateral Agreement, as
> the case may be, as provided in the Senior Subordinated Note Indenture, or any
> Loan Party, any Affiliate of any Loan Party, the trustee in respect of the
> Senior Subordinated Notes or the holders of at least 25% in aggregate
> principal amount of the Senior Subordinated Notes shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Credit Commitments to be
terminated forthwith, whereupon the Revolving Credit Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 8. THE ADMINISTRATIVE AGENT; THE ARRANGER; THE OTHER AGENTS

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan

73



Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person's own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Holdings or the Loan Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense (other than any liability or expense arising from its gross negligence
or willful misconduct) that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with

74



a request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and L/C Obligations.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default". In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Revolving Credit Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by Holdings, the Borrower and
without limiting the obligation of Holdings or the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the

75



Revolving Credit Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Revolving Credit Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent's gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent hereunder. With respect to its Loans made or
renewed by it and with respect to any Letter of Credit issued or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms "Lender" and
"Lenders" shall include the Administrative Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days' written notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor Administrative Agent for the Lenders,
which successor Administrative Agent shall (unless an Event of Default under
Section 7(a) or Section 7(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall mean such
successor Administrative Agent effective upon such appointment and approval, and
the former Administrative Agent's rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Loans. If no successor Administrative Agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. After any
retiring Administrative Agent's resignation as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

76





8.10 Authorization to Release Liens; Other Actions Relating to Security
Documents. (a) The Administrative Agent is hereby irrevocably authorized by each
of the Lenders to release any Lien covering any Property of the Borrower or any
of its Subsidiaries that is the subject of a Disposition which is permitted by
this Agreement and the Term Loan Agreement or which has been consented to in
accordance with Section 9.1 of this Agreement and Section 9.1 of the Term Loan
Agreement.

(b) With respect to any action under or in respect of the Security Documents
that the provisions of this Agreement permit or require the Administrative Agent
to take only with the consent, or upon the direction, of all of the Lenders or
the Required Lenders, as the case may be, the Lenders acknowledge that the
Administrative Agent shall be required to take such action only if such action
is approved by the Joint Required Lenders.

8.11 The Arranger; the Other Agents. None of the Arranger or the Other Agents,
in their respective capacities as such, shall have any duties or
responsibilities, or incur any liability, under this Agreement and the other
Loan Documents.

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof, may be amended, supplemented or modified except
in accordance with the provisions of this Section 9.1. Subject to the provisions
of the immediately following sentence, the Required Lenders and each Loan Party
party to the relevant Loan Document may, or (with the written consent of the
Required Lenders) the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan or Reimbursement Obligation, or reduce
the stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or modify the definition of Interest Period to
permit an Interest Period greater than six months in duration, or increase the
amount or extend the expiration date of the Revolving Credit Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby; (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Guarantors from
their guarantee obligations under the Guarantee and Collateral Agreement, in
each case without the consent of all Lenders; (iii) amend, modify or waive any
provision of Section 8 without the consent of the Administrative Agent; (iv)
amend, modify or waive any provision of Section 2.13 without the consent of each
Lender directly affected thereby; or (v) amend, modify, or waive any provision
of Sections 2.20 through 2.27 without the consent of the Issuing Lenders, or of
Section 2.1(b) or

77



Section 2.2(b)-(f) without the consent of the Swing Line Lender. Notwithstanding
the immediately preceding sentence, the parties to this Agreement agree, for
their own benefit and for the benefit of the parties to the Term Loan Agreement,
that (i) the provisions of Sections 3, 5, 6 and 7 may be amended, supplemented
or modified with, and only with, the consent of the Borrower and the Joint
Required Lenders (whether or not the Required Lenders shall have consented
thereto) and compliance with any of the requirements of such Sections (or any
Default or Event of Default resulting from a failure by the Borrower to comply
with such requirements) may be waived with, and only with, the consent of the
Joint Required Lenders (whether or not the Required Lenders shall have consented
thereto), (ii) subject to the provisions of clause (iv) of this sentence, the
provisions of the Security Documents may be amended, supplemented or modified
with, and only with, the consent of each Loan Party that is a party thereto and
the Joint Required Lenders (whether or not the Required Lenders shall have
consented thereto) and compliance with any of the requirements of such Sections
(or any Default or Event of Default resulting from a failure by any Loan Party
to comply with such requirements) may be waived with, and only with, the consent
of the Joint Required Lenders (whether or not the Required Lenders shall have
consented thereto), (iii) the definition of Joint Required Lenders in Section
1.1 may be amended or otherwise modified only with the consent of the Borrower,
each Lender and each Term Loan Lender, (iv) any release of all or substantially
all of the Collateral, and any release of all or substantially all of the
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, shall, in each case, be effected with, and only with, the consent of
each Lender and each Term Loan Lender, (v) any amendment, modification or waiver
of any provision of Section 2.7 may be effected with, and only with, the consent
of the Borrower, the Required Lenders and the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans outstanding under the Term
Loan Agreement, (vi) any amendment, modification or waiver in respect of any
provision of this Agreement effected pursuant to this sentence must be
accompanied by an equivalent amendment, modification or waiver in respect of the
corresponding provision of the Term Loan Agreement and (vii) this sentence may
be amended or otherwise modified only with the consent of the Borrower, each
Lender and each Term Loan Lender. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and L/C Obligations. In the case of any waiver, the
Loan Parties, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof. For the avoidance of doubt, this
Agreement may be amended (or amended and restated) with the written consent of
the Joint Required Lenders, the Administrative Agent and each Loan Party to each
relevant Loan Document (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the "Additional Extensions of Credit") to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Extensions of Credit and the accrued interest and fees in respect

78



thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Joint Required
Lenders; provided, however, that (A) no such Amendment shall permit the
Additional Extensions of Credit to share ratably with or with preference to the
Loans in the application of mandatory prepayments without the consent of the
Required Lenders hereunder and the Required Lenders (as defined in the Term Loan
Agreement), and (B) no Lender shall be required to make or participate in such
Additional Extensions of Credit without the consent of such Lender in its sole
discretion.

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(a) in the case of Holdings, the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:

Holdings:

B&G Foods Holding Corp.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

   

The Borrower:

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention: Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

   

The Administrative Agent:

Lehman Commercial Paper Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Craig Malloy
Telecopy: (646) 758-4617

Telephone: (212) 526-7150

Issuing Lender:

As notified by such Issuing Lender to the Administrative Agent and the Borrower

provided

that any notice, request or demand to or upon the Administrative Agent or any
Lender shall not be effective until received.



9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or

79



privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder.

9.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Revolving Credit Commitments
(other than fees payable to syndicate members) and the development, preparation
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Administrative Agent
and the charges of Intralinks, (b) to pay or reimburse each Lender and the
Administrative Agent for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Administrative Agent, (c) to pay, and indemnify and hold harmless
each Lender and the Administrative Agent from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, and indemnify and hold harmless each Lender, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
persons (each, an "Indemnitee") from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the use of the Letters of Credit or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
Holdings, the Borrower, any of its Subsidiaries or any of the Properties and the
fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Borrower hereunder
(all the foregoing in this clause (d), collectively, the "Indemnified
Liabilities"), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

80



No Indemnitee, in the absence of the gross negligence or willful misconduct of
such Indemnitee, shall be liable for any damages arising from the use by
unauthorized persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted with reasonable
supporting detail to the Borrower's chief financial officer, at the address of
the Borrower set forth in Section 9.2, or to such other Person or address as may
be hereafter designated by the Borrower in a written notice to the
Administrative Agent (which shall promptly notify each Lender). The agreements
in this Section shall survive repayment of the Loans and all other amounts
payable hereunder.

9.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of Holdings, the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consents
shall be null and void).

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a "Participant") participating interests in any Revolving
Credit Loan owing to such Lender, the Revolving Credit Commitment of such Lender
or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Revolving Credit Loan or any Reimbursement Obligation for all
purposes under this Agreement and the other Loan Documents, and the Borrower and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom and each Lender shall retain the sole right to enforce any Loan
Document and approve any amendment, modification or waiver of any provision of
the Loan Documents, except that a selling Lender may agree that, without the
Participant's consent, such selling Lender will not agree to any amendment,
waiver or consent to any provisions of the Loan Documents to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or Reimbursement Obligations or any fees payable hereunder, release
all or substantially all of the Collateral, release all or substantially all of
the Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement, or postpone the date of the final maturity of the Loans,

81



in each case to the extent subject to such participation. The Borrower agrees
that if amounts outstanding under this Agreement are due or unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 9.7(a) as fully as if it
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 with respect to its
participation in the Revolving Credit Commitments and the Loans and
Reimbursement Obligations outstanding from time to time as if it were a Lender;
provided that, in the case of Section 2.15, such Participant shall have complied
with the requirements of said Section and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.

(c) Any Lender (an "Assignor") may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate or Approved Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower, each Issuing Lender and
Swing Line Lender and the Administrative Agent (which, in each case, shall not
be unreasonably withheld or delayed), to an additional bank, financial
institution or other entity (an "Assignee") all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
executed by such Assignee and such Assignor (and, where the consent of the
Borrower or any other Person is required pursuant to the foregoing provisions,
by the Borrower and each such other Person) and delivered to the Administrative
Agent for its acceptance and recording in the Register; provided that no such
assignment to an Assignee (other than any Lender or any affiliate or Approved
Fund thereof) shall be in an aggregate principal amount of less than $1,000,000
(other than in the case of an assignment of all of a Lender's interests under
this Agreement), unless (i) otherwise agreed by the Borrower and the
Administrative Agent or (ii) such assignment is one of two or more assignments
being made simultaneously to affiliated Assignees, the sum of the aggregate
principal amounts of which is at least $1,000,000. Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Assignment and Acceptance, (x) the Assignee thereunder shall be
a party hereto and, to the extent provided in such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder with a Revolving Credit
Commitment and/or Loans and other interests as set forth therein, and (y) the
Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor's rights and
obligations under this Agreement, such Assignor shall cease to be a party hereto
except as to Sections 2.14, 2.15, 2.17 and 9.5 in respect of the period prior to
such effective date). Notwithstanding any provision of this Section, the consent
of the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default shall have occurred and be continuing.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and

82



a register (the "Register") for the recordation of the names and addresses of
the Lenders and the Revolving Credit Commitment of, and principal amount of the
Revolving Extensions of Credit owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Revolving
Extensions of Credit and any Notes evidencing the Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by the Administrative Agent to the Borrower marked "canceled".
The Register shall be available for inspection by the Borrower or any Lender
(with respect to any entry relating to such Lender's Revolving Extensions of
Credit) at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 9.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Lehman Commercial Paper Inc. or any Affiliate thereof or
(z) in the case of an Assignee which is already a Lender or is an affiliate or
Approved Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders, the Administrative Agent and the Borrower. On or
prior to such effective date, the Borrower, at its own expense, upon request,
shall execute and deliver to the Administrative Agent (in exchange for the
applicable Note of the assigning Lender) a new Note to the order of such
Assignee in an amount equal to the Revolving Credit Commitment acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment, upon request, a new Note to the order of the
Assignor in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Note or Notes shall be dated the Amendment/Restatement
Effective Date and shall otherwise be in the form of the Note replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPC"),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement;

83



provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof and (iii) the Granting
Lender's and the Borrower's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, the Granting Lender shall
remain solely responsible for the performance thereof, and the Borrower, the
Lenders and the Agents shall continue to deal solely and directly with such
Granting Lender in connection with such Granting Lender's rights and obligations
under this Agreement and the other Loan Documents. The making of a Loan by an
SPC hereunder shall utilize the Revolving Credit Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof. In addition, notwithstanding anything to the contrary in this Section
9.6(g), any SPC may (A) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender, or with the prior written consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower's consent which will not be unreasonably withheld. In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or withhold any consent applicable to such Loan, but such
Granting Lender shall communicate with the Administrative Agent and the Borrower
as to the giving or withholding of such consent, and the parties to the Loan
Documents shall be entitled to rely conclusively on the advice by such Granting
Lender as to whether such consent is being granted or withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.

9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender and except to the extent
that Section 2.19 of this Agreement provides for payments to a substituted
Lender, if any Lender (a "Benefitted Lender") shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 7(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender's
Obligations, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender's
Obligations, or

84



shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings or the Borrower, as the
case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents, the Arranger and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Arranger, any Agent
or any Lender relative to subject matter hereof or thereof not expressly set
forth or referred to herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

85





> (a) submits for itself and its Property in any legal action or proceeding
> relating to this Agreement and the other Loan Documents to which it is a
> party, or for recognition and enforcement of any judgment in respect thereof,
> to the non-exclusive general jurisdiction of the courts of the State of New
> York, the courts of the United States of America for the Southern District of
> New York, and appellate courts from any thereof;
> 
> (b) consents that any such action or proceeding may be brought in such courts
> and waives any objection that it may now or hereafter have to the venue of any
> such action or proceeding in any such court or that such action or proceeding
> was brought in an inconvenient court and agrees not to plead or claim the
> same;
> 
> (c) agrees that service of process in any such action or proceeding may be
> effected by mailing a copy thereof by registered or certified mail (or any
> substantially similar form of mail), postage prepaid, to Holdings or the
> Borrower, as the case may be, at its address set forth in Section 9.2 or at
> such other address of which the Administrative Agent shall have been notified
> pursuant thereto;
> 
> (d) agrees that nothing herein shall affect the right to effect service of
> process in any other manner permitted by law or shall limit the right to sue
> in any other jurisdiction; and
> 
> (e) waives, to the maximum extent not prohibited by law, any right it may have
> to claim or recover in any legal action or proceeding referred to in this
> Section any special, exemplary, punitive or consequential damages.

9.13 Acknowledgments . Each of Holdings and the Borrower hereby acknowledges
that:

> > (a) it has been advised by counsel in the negotiation, execution and
> > delivery of this Agreement and the other Loan Documents;
> > 
> > (b) neither the Arranger, any Agent nor any Lender has any fiduciary
> > relationship with or duty to Holdings or the Borrower arising out of or in
> > connection with this Agreement or any of the other Loan Documents, and the
> > relationship between the Arranger, the Agents and the Lenders, on the one
> > hand, and Holdings and the Borrower, on the other hand, in connection
> > herewith or therewith is solely that of debtor and creditor; and
> > 
> > (c) no joint venture is created hereby or by the other Loan Documents or
> > otherwise exists by virtue of the transactions contemplated hereby among the
> > Arranger, the Agents and the Lenders or among Holdings, the Borrower and the
> > Lenders.

9.14 Confidentiality. Each of the Agents and the Lenders agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to the Arranger, any Agent, any other
Lender or any affiliate or Approved Fund of any thereof, (b) to any Participant,
or Assignee, or pledgee of interests permitted to be pledged hereunder (each, a

86



"Transferee") or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors who are, or are expected
to be, engaged in evaluating, approving, structuring or administering this
Agreement or otherwise on a "need-to-know basis" if reasonably incidental to the
administration of this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (d) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty's professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority (including, without limitation,
bank regulatory authorities) having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority (including, without
limitation, bank regulatory authorities) or as may otherwise be required
pursuant to any Requirement of Law, (g) in connection with any litigation or
similar proceeding, (h) that has been publicly disclosed other than in breach of
this Section, (i) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender's investment portfolio in connection with
ratings issued with respect to such Lender or (j) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
Notwithstanding anything to the contrary in the foregoing sentence or any other
express or implied agreement, arrangement or understanding, the parties hereto
hereby agree that, from the commencement of discussions with respect to the
financing provided hereunder, any party hereto (and each of its employees,
representatives, or agents) is permitted to disclose to any and all persons,
without limitation of any kind, the tax structure and tax aspects of the
transactions contemplated hereby, and all materials of any kind (including
opinions or other tax analyses) related to such tax structure and tax aspects;
provided, however, that to the extent permitted by law such disclosure shall be
made without disclosing the names or other identifying information of any party,
to the extent not inconsistent with the foregoing.

9.15 Release of Collateral Security and Guarantee Obligations. Notwithstanding
anything to the contrary contained herein or in the Guarantee and Collateral
Agreement, upon request of the Borrower, the Administrative Agent shall (without
notice to or vote or consent of any Lender) take action having the effect of
releasing any Collateral and/or guarantee obligations provided for in the
Guarantee and Collateral Agreement to the extent necessary to permit
consummation, by the relevant Person in accordance with the terms of this
Agreement and the other Loan Documents, of any transaction not prohibited
hereunder or under the Revolving Credit Agreement.

9.16 Accounting Changes. In the event that any "Accounting Change" (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower's financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall

87



continue to be calculated or construed as if such Accounting Change had not
occurred. "Accounting Change" refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

9.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

9.18 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9.19 Effect of Amendment and Restatement of the Existing Revolving Credit
Agreement. On the Amendment/Restatement Effective Date, the Existing Revolving
Credit Agreement shall be amended and restated in its entirety. The parties
hereto acknowledge and agree that (a) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation, payment and reborrowing, or termination of the
"Obligations" (as defined in the Existing Revolving Credit Agreement) under the
Existing Revolving Credit Agreement as in effect prior to the
Amendment/Restatement Effective Date and which remain outstanding, (b) such
"Obligations" are in all respects continuing (as amended and restated hereby),
(c) the Liens and security interests as granted under the Security Documents
securing payment of such "Obligations" are in all respects continuing and in
full force and effect and (d) references in the Security Documents to the
"Credit Agreement" shall be deemed to be references to this Agreement and the
Term Loan Agreement, and to the extent necessary to effect the foregoing, each
such Security Document is hereby deemed amended accordingly.

88





 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

B&G FOODS HOLDINGS CORP.     By: /s/ Robert C. Cantwell       Name: Robert C.
Cantwell Title: Executive Vice President      

B&G FOODS, INC.     By: /s/ Robert C. Cantwell       Name: Robert C. Cantwell
Title: Executive Vice President of Finance      

LEHMAN BROTHERS INC.,
as Arranger       By: /s/ G. Andrew Keith Name: G. Andrew Keith Title: Senior
Vice President      

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent     By: /s/ G. Andrew Keith Name: G. Andrew Keith Title:
Authorized Signatory      

THE BANK OF NEW YORK,
as Existing Issuing Lender     By: /s/ Frank S. Bridges       Name: Frank S.
Bridges Title: Vice President

 





 